[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 
EXHIBIT 10.43
 
 
COLLABORATIVE RESEARCH, DEVELOPMENT
AND COMMERCIALIZATION AGREEMENT
 
This Collaborative Research, Development and Commercialization Agreement
(“Agreement”) is entered into as of this 19th day of September, 2002 (“Effective
Date”), by and between:
 
on the one hand,
 
Hoffmann-La Roche Inc., a corporation organized and existing under the laws of
the State of New Jersey, with its principal place of business at 340 Kingsland
Street, Nutley New Jersey 07110 (“Roche Nutley”), and F.Hoffmann-La Roche Ltd, a
Swiss corporation, with its principal office at Grenzacherstrasse 124, CH-4070
Basel, Switzerland (“Roche Basel”; Roche Nutley and Roche Basel are collectively
referenced as “Roche”),
 
and on the other hand,
 
Kosan Biosciences, Inc., a corporation organized and existing under the laws of
the State of Delaware, with its principal place of business at 3832 Bay Center
Place, Hayward, California 94545 (“Kosan”). Roche and Kosan each may be referred
to herein as a “Party,” and collectively as “Parties.”
 
WHEREAS, Kosan owns or possesses certain patent rights, know-how and regulatory
filings with respect to epothilones, including epothilone D, and believes that
epothilone D has the potential to become an anti-cancer agent with significant
worldwide annual sales;
 
WHEREAS, Kosan desires to collaborate with a pharmaceutical company with
oncology development and commercialization expertise to ensure that epothilone D
is diligently developed and commercialized worldwide so as to realize promptly
epothilone D’s therapeutic and commercial potential;
 
WHEREAS, Roche desires to collaborate with Kosan in the development and
commercialization of epothilone D and such other epothilones as Roche and Kosan
may determine could be beneficial in the treatment of cancer and further desires
to make the commitment and investment to develop diligently and commercialize
worldwide an anti-cancer drug of such potential;
 
WHEREAS, Roche desires to obtain an exclusive license under Kosan’s patent
rights, know-how and regulatory filings with respect to epothilones, including
epothilone
 
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



1.



--------------------------------------------------------------------------------

D, to collaborate with Kosan in the development and commercialization of
epothilone drugs for the treatment of cancer; and
 
WHEREAS, Kosan is willing to grant an exclusive license to Roche under such
patent rights and know-how, all as more particularly described in, and subject
to the terms and conditions of, this Agreement.
 
NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties mutually agree as
follows:
 
ARTICLE 1
 
DEFINITIONS
 
As used in this Agreement, the following terms shall have the following
meanings, and singular forms, plural forms and derivative forms (i.e. other
parts of speech), shall be interpreted accordingly:
 
1.1    “Adjusted Gross Sales” means the amount of gross sales of all Licensed
Products in the Territory invoiced by the Roche Group to Third Parties less
deductions of [*] to the extent included in the amounts invoiced, provided that
no income taxes shall be deducted from gross sales of Licensed Product to
calculate Adjusted Gross Sales. The computation of Adjusted Gross Sales shall
not include amounts received by the Roche Group for the sale of Licensed Product
among entities within the Roche Group. If the Roche Group [*] shall be included
in Adjusted Gross Sales as computed on a product-by-product basis. Quarterly,
Roche will reconcile [*] respectively, and credit or debit Adjusted Gross Sales
accordingly.
 
1.2    “Affiliate” means any corporation or non-corporate business entity which
controls, is controlled by, or is under common control with a Party to this
Agreement. A corporation or non-corporate business entity shall be regarded as
in control of another corporation if it owns or directly or indirectly controls
at least fifty percent (50%) of the voting stock of the other corporation (other
than Genentech, Inc., which shall neither be a Roche Affiliate nor be entitled
to the rights of a Roche Affiliate under this Agreement) or such lesser maximum
percentage permitted in those jurisdictions where majority ownership by foreign
entities is prohibited, or (a) in the absence of the ownership of at least fifty
percent (50%) of the voting stock of a corporation, or (b) in the case of a
non-corporate business entity, if it possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of the
corporation or non-corporate business entity, as applicable, whether through the
ownership or control of voting securities, by contract or otherwise.
 
Roche is presently seeking permission to acquire an interest in Chugai
Pharmaceutical Company Ltd. (“Chugai”). Nothing contained in this Agreement is
to be construed as binding Chugai to any of the terms and conditions contained
in this
 
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



2.



--------------------------------------------------------------------------------

Agreement. However, if Chugai chooses to become a Roche Affiliate for the
purposes of this Agreement, then Chugai shall be bound by the terms and
conditions of this Agreement and shall have all rights and obligations of an
Affiliate of Roche under this Agreement. If Chugai should choose not to become a
Roche Affiliate for the purposes of this Agreement, then Chugai shall have none
of the rights and obligations of an Affiliate of Roche under this Agreement but
shall instead be treated as a Third Party hereunder.
 
1.3    “Back-Up Compound” means a Compound other than epothilone D that may be
suitable for development for use in the Field, until and unless it comes to be
included in a Replacement Licensed Product.
 
1.4    “Back-Up Program” has the meaning given such term in Section 7.4.
 
1.5    “Closing Date” means the second business day immediately following the
earlier of (i) the date on which the waiting period under the Hart Scott Rodino
Antitrust Improvements Act expires or terminates early or (ii) all requests to
the Parties by the Federal Trade Commission or the Justice Department, as the
case may be, with regard to the transaction contemplated by this Agreement have
been satisfactorily met and no objection on the part of the Federal Trade
Commission or the Justice Department remains.
 
1.6    “Combination Product” means a product that contains a Licensed Product
admixed with at least one (1) additional anti-cancer agent that is not a
Licensed Product.
 
1.7    “Commencement” means, with respect to a clinical trial, the date upon
which the first patient receives the first dose of an item that is the subject
of such clinical trial.
 
1.8    “Commercialize” means to make, have made, develop, use, sell, have sold,
offer for sale, import and/or export.
 
1.9    “Compound” means any epothilone, [*] including but not limited to
epothilone A, B, C and D, [*] and [*] as an epothilone, [*]
 
1.10  “Control” means the possession of the ability to grant a license or
sublicense as provided for herein without violating the terms of any agreement
or other arrangement with any Third Party.
 
1.11  “Co-Promote” means to promote jointly Licensed Products through Kosan,
Roche and their respective sales forces under a single trademark in a given
country. As used in this definition, the term “promote” means the process of
directly contacting customers and others who can buy (or influence the buying
process and decisions regarding) the Licensed Product.
 
 
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



3.



--------------------------------------------------------------------------------

 
1.12    “Development Plan” means the model plan for guiding the collaborative
development of Licensed Products as set forth in Appendix B.
 
1.13    “Dollars” or “$” means US dollars.
 
1.14    “Estimated Per-Rep Marketing Cost” has the meaning given such phrase in
Section 3.1.
 
1.15    “FDA” means the United States Food and Drug Administration and any
successor entity thereto.
 
1.16    “FD&C Act” means the US Federal Food, Drug and Cosmetic Act, as amended,
and any foreign counterpart thereof.
 
1.17    “Field” means the treatment, palliation, and/or prevention of cancer.
 
1.18    “First Commercial Sale” means the first sale of a Licensed Product to a
Third Party following its approval for marketing by a Regulatory Agency.
 
1.19    “IND” means an Investigational New Drug Application filed with FDA for a
Compound to be developed for use in the Field.
 
1.20    “Indication” means an indication in the Field that is the subject of an
NDA.
 
1.21    “[*]” means any [*] which [*] at any time during the term of this
Agreement [*] whether [*] or as the [*] or a [*] the [*] and [*] relates to the
[*] any Licensed Product.
 
1.22    “Initial Collaboration Period” means the period commencing upon the
Effective Date and ending [*].
 
1.23    “Inventions” means any and all useful ideas, concepts, methods,
procedures, processes, improvements, inventions, discoveries, and reductions to
practice, whether or not patentable, which arise from or are first made,
conceived or first reduced to practice in the course of the joint or separate
activities of the Parties conducted pursuant to or in exercise of a right
granted under this Agreement.
 
1.24    “Know-How” means all non-patented data, information, methods,
procedures, processes, materials and other know-how. Know-How includes but is
not limited to: biological, chemical, biochemical, toxicological,
pharmacological, metabolic, formulation, clinical, analytical and stability
information and data (other than such information and data which is or becomes
the subject of a patent or patent application).
 
1.25    “Kosan Know-How” means all Know-How which either (i) on the Effective
Date is owned or Controlled by Kosan or its Affiliates and in which Kosan or any
of its Affiliates has a transferable interest, or (ii) after the Effective Date
becomes, to the extent Kosan can grant to Roche a license to use the same
without incurring a payment
 
 
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



4.



--------------------------------------------------------------------------------

 
obligation to a Third Party that Kosan is not willing to itself bear (or the
Parties agree in writing to commercially reasonable financial terms upon which
they will include it in Kosan Know-How), owned or Controlled by Kosan or its
Affiliates and in which Kosan or its Affiliates has a transferable interest, but
only to the extent (in the case of each (i) and (ii)) that such Know-How
specifically relates to the manufacture, development, testing or use of a
Compound or product containing a Compound in the Field. For clarity, the term
Kosan Know-How includes, but shall not be limited to, all standard operating
procedures and protocols relating to the research scale, pilot scale and
commercial scale synthesis of Compound for use in the Field.
 
1.26    “Kosan License” has the meaning given such term in Section 5.3(a).
 
1.27    “Kosan Patent Rights” means all patents and patent applications in the
Territory that (a) claim the manufacture, or use or sale in the Field, of a
Compound or product containing a Compound and (b) are owned or Controlled by
Kosan or any of its Affiliates as of the Effective Date. A complete list of all
Kosan Patent Rights as of the Effective Date is attached hereto as Appendix A.
Also included within Kosan Patent Rights are, to the extent owned or Controlled
by Kosan or its Affiliates: (i) for clarity, all continuations,
continuations-in-part, divisions, patents of addition, reissues, renewals,
extensions, substitutions, and supplementary protection certificates thereof,
and the foreign patents and foreign patent applications corresponding to any of
the foregoing; and (ii) all current and future patent applications and patents
that claim the manufacture, or use or sale in the Field, of a Compound or
product containing a Compound; provided, however, that future patents or patent
applications (i.e. those not listed on Exhibit A) not owned by Kosan or its
Affiliate but that become Controlled by Kosan or its Affiliate after the
Effective Date, shall be included within the Kosan Patent Rights only to the
extent that Kosan (and its Affiliates) will not incur additional royalty
obligations to a Third Party as a result of such inclusion that Kosan is
unwilling to itself bear, or Kosan and Roche have agreed in writing to such
inclusion. For clarity, also included within the Kosan Patent Rights are patents
and patent applications claiming Kosan Inventions (as defined pursuant to
Section 8.4(d)) and patents and patent applications claiming Joint Inventions
(as defined pursuant to Section 8.4(c)) to the full extent owned by Kosan, in
each case to the full extent described by clause (ii) above in this Section.
 
1.28    “Kosan Rep Share” has the meaning given in Section 3.1.
 
1.29    “Licensed Product” means any product containing a Compound, the
Commercialization of which would either (a) use Kosan Know-How (including
without limitation because the product was researched or developed using Kosan
Know-How) or (b) but for this Agreement, infringe a Valid Claim.
 
1.30    “Major Market” means any of the US, Japan, the United Kingdom, Germany,
France, Spain or Italy, unless the Parties reasonably agree that the projected
gross sales for a Licensed Product in such country shall not ever exceed [*].
 
1.31    “Major Milestone Market” means any of [*].
 
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



5.



--------------------------------------------------------------------------------

 
1.32    “Marketing Costs” means, with respect to a Licensed Product, Roche’s [*]
costs to [*] in [*], but [*] costs associated with [*] and [*]. Marketing Costs
for a given Licensed Product include, [*] the [*] of [*] related to [*] from [*]
and [*] and [*] of such Licensed Product[*] specifically [*] of [*] that [*]
without [*] Licensed Product, [*] or [*] for which [*] are [*] under the
foregoing [*] above in this definition and [*]
 
1.33    “NDA” means a New Drug Application filed with the FDA for approval to
market and sell a drug.
 
1.34    “Net Sales” means the amount of Adjusted Gross Sales in the Territory
less a lump sum deduction of [*] of Adjusted Gross Sales, such deduction being
taken in lieu of those sales-related deductions which are not specifically
provided for in the definition of Adjusted Gross Sales (e.g., outward freights,
postage charges, transportation insurance, packaging materials for dispatch of
goods, custom duties, bad debts, discounts granted later than at the time of
invoicing, cash discounts and other direct sales expenses).
 
1.35    “Phase I” means, with respect to the United States, the first phase of
human clinical trials using a limited number of human subjects to gain evidence
of the safety and tolerability of a Licensed Product or a Compound for
development as a Licensed Product in the Field and information regarding
pharmacokinetics and potentially pharmacological activity for such Licensed
Product or Compound, which human clinical trials are completed prior to the
initiation of Phase II, as described in 21 C.F.R. § 312.21(a), as may be
amended, or, with respect to any other country or jurisdiction, the equivalent
of such a clinical trial in such other country or jurisdiction.
 
1.36    “Phase II” means, with respect to the United States, the second phase of
human clinical trials of a Licensed Product or a Compound for development as a
Licensed Product in the Field in human subjects to gain evidence of the efficacy
in one or more indications and expanded evidence of the safety of such Licensed
Product or Compound, as well as an indication of the dosage regimen required, as
described in 21 C.F.R.§ 312.21(b), as may be amended, or, with respect to any
other country or jurisdiction, the equivalent of such a clinical trial in such
other country or jurisdiction.
 
1.37    “Phase III” means, with respect to the United States, the third phase of
human clinical trials of a Licensed Product or a Compound for development as a
Licensed Product in the Field which are large-scale trials to gain evidence of
the efficacy and safety in a number of human subjects sufficient to support
registration for such Licensed Product or Compound with the FDA, as described in
21 C.F.R. § 312.21(c), as may be amended, or, with respect to any other country
or jurisdiction, the equivalent of such a clinical trial in such other country
or jurisdiction.
 
1.38    “Phase IV” means, with respect to the United States, that phase of human
clinical trials that consists of product-support clinical trials (i.e., clinical
trials that are not required for receipt of Registration but that may be useful
in providing additional drug profile data or to support label expansion for a
Registered Licensed Product), or, with
 
 
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



6.



--------------------------------------------------------------------------------

respect to any other country or jurisdiction, the equivalent of such a clinical
trial in such other country or jurisdiction.
 
1.39    “Registration” in relation to any Licensed Product means such approvals
by government authorities in a country or community or association of countries
included in the Territory (including, where applicable, price approvals) that
are required to be obtained prior to marketing or selling such Licensed Product
for use in the Field.
 
1.40    “Regulatory Agency” means, with respect to any particular country, the
governmental authority, body, commission, agency or other instrumentality of
such country (or the EMEA with respect to the EU), with the primary
responsibility for the evaluation or approval of pharmaceutical products before
a Licensed Product can be tested, marketed, promoted, distributed or sold in
such country, including such governmental bodies that have jurisdiction over the
pricing of such pharmaceutical product. The term “Regulatory Agency” includes
the FDA.
 
1.41    “Regulatory Filing” means any filing with a Regulatory Agency relating
to or to permit or request, as applicable, the clinical evaluation or
Registration of a pharmaceutical product. Regulatory Filings include without
limitation INDs and NDAs.
 
1.42    “Replacement Licensed Product” means a Licensed Product that replaces
another Licensed Product in development.
 
1.43    “[*]” means (i) any [*] or [*] on which [*] of [*] or [*] of [*] is a
[*] that [*] at any time [*] to the extent [*] or [*] to [*] in the [*] and
relating to any Licensed Product, and (ii) [*] For clarity, [*] specifically
exclude [*] by [*] to the [*]
 
1.44    “Roche Group” means Roche, its Affiliates and sublicensees under this
Agreement.
 
1.45    “Sales Representative” means an employee or agent of either Party or of
an Affiliate: (i) who is responsible for meeting with customers and others who
can buy (or influence the buying process and decision regarding) the applicable
Co-Promoted Licensed Product in the US; and (ii) whose success at such
activities is a significant factor in the ongoing employment of the individual,
and shall exclude an employee of either Party or an Affiliate solely engaged in
telemarketing, professional education or other indirect activities in support of
direct selling.
 
1.46    “Steering Committee” has the meaning given such term in Section 7.2(a).
 
1.47    “Strategic Plan” has the meaning given such term in Section 3.3.
 
1.48    “Taxane” means any taxane compound including but not limited to
paclitaxel, docetaxel, Taxol®, Taxotere®, a derivative or analog of any of the
foregoing, and any compound identified in scientific journals or patent
publications as a taxane, taxane analog, or taxane derivative.
 
 
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



7.



--------------------------------------------------------------------------------

 
1.49    “[*]” means the use of a Licensed Product or a Compound in development
as a Licensed Product in a cancer patient who [*] and either [*] or [*] but [*]
to [*]
 
1.50    “[*]” means the use of a Licensed Product or a Compound in development
as a Licensed Product in a cancer patient who [*] with a [*] where [*] are [*]
in the [*] for [*] e.g. (but without limitation) [*]
 
1.51    “[*]” means the use of Licensed Product or a Compound in development as
a Licensed Product in a cancer patient [*] or [*] with [*] where [*] as [*] of
[*]
 
1.52    “Territory” means the entire world, subject to Section 13.8(a).
 
1.53    “Third Party” means any party other than Kosan, Kosan’s Affiliates,
Roche, or Roche’s Affiliates.
 
1.54    “US” means the United States of America, its territories and
possessions.
 
1.55    “Valid Claim” means a claim contained in (i) an issued and unexpired
patent included within the Kosan Patent Rights or Roche Collaboration Patents
which has not been held unenforceable, unpatentable or invalid by a decision of
a court or other governmental agency of competent jurisdiction, unappealable or
unappealed within the time allowed for appeal, and which has not been admitted
to be invalid or unenforceable through abandonment, reissue, disclaimer or
otherwise or (ii) a patent application which is included within the Kosan Patent
Rights [*]. If a claim of a patent application that ceased to be a Valid Claim
under item (ii) because of the passage of time later issues as a part of a
patent within item (i), then it shall again be considered to be a Valid Claim
effective as of the earlier of the grant, allowance, or issuance of such patent.
In the case of pending Valid Claims, whether such a Valid Claim is infringed
shall be determined, for purposes of interpreting this Agreement, as if such
Valid Claim were issued.
 
ARTICLE 2
 
GRANT OF LICENSE
 
2.1    Grant.  Subject to the terms and conditions of this Agreement, Kosan
hereby grants to Roche and its Affiliates, and Roche hereby accepts on its and
their behalf, a sole and exclusive license, with a right to sublicense as
provided in Section 2.2, under the Kosan Patent Rights and Kosan Know-How to (a)
develop, use, sell, offer for sale, import and/or export Compounds and Licensed
Products in the Territory and in the Field, and (b) make and have made Compounds
and Licensed Products in the Territory for such development, use, sale, offering
for sale, importation and/or exportation. Notwithstanding anything to the
contrary in this Section 2.1, Kosan shall retain: (i) the right to perform
research to identify and test Compounds which may be used by Roche in the Field
and to co-develop with the Roche Group Compounds and Licensed Products as
provided for in this Agreement; (ii) the right to Co-Promote with
 
 
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



8.



--------------------------------------------------------------------------------

the Roche Group Licensed Products in the US as provided for in this Agreement;
and (iii) all rights under the Kosan Patent Rights and Kosan Know-How for use
outside the Field and/or products that are not Licensed Products. Roche’s rights
to import and export in the Territory shall not include the rights to import and
export across any boundary between the Territory and an area that is not part of
the Territory.
 
2.2    Right to Sublicense.  Roche shall have the right to sublicense the rights
granted under Section 2.1 to Third Parties. If Roche grants a sublicense, all
terms and conditions of this Agreement shall apply to the sublicensee to the
same extent as they apply to Roche for all purposes of this Agreement. Roche
assumes full responsibility for the performance of all obligations so imposed on
such sublicensee and will itself pay and account to Kosan for all royalties due
under this Agreement by reason of the operations of any such sublicensee.
 
2.3    Covenant Not To Sue.  Subject to the terms and conditions of this
Agreement, Kosan hereby covenants and agrees, for the term of this Agreement and
in the Territory, not to assert or permit or cause to be asserted against the
Roche Group or any purchaser of a Licensed Product from the Roche Group for use
in the Field, any claim for infringement [*]making, having made, developing or
using Compounds for the Field or the Commercializing of Licensed Product in the
Field. A complete list of such patents as of the Effective Date is set forth an
Exhibit A, and shall be updated annually by Kosan.
 
2.4    Covenant Regarding License Scope.  Roche hereby covenants and agrees that
it and its Affiliates shall not, during the term of this Agreement, knowingly
practice any Kosan Patent Rights or Kosan Know-How outside the scope of the
license granted by Kosan in Section 2.1.
 
2.5    [*] to Kosan.
 
         (a)    Subject to the terms and conditions of this Agreement, Roche
hereby grants to Kosan and its Affiliates a [*] specifically relevant to
Compounds or Licensed Products [*] or [*] to [*] the [*] to make, have made,
develop or use Compounds outside the Field and to Commercialize products
containing such Compounds for use outside the Field. [*] shall be [*] consent,
provided that each such [*] in [*] the [*] of a [*] the [*]
 
         (b)    [*] during the term of this Agreement [*] a [*] and [*]
(including both [*] to [*] outside the Field. No such [*] shall apply to [*]
which, [*] without [*] a written agreement [*] and [*]
 
2.6    Covenant Regarding License Scope.  Kosan hereby covenants and agrees that
it and its Affiliates shall not, [*]
 
2.7    Exclusivity.
 
 
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



9.



--------------------------------------------------------------------------------

 
         (a)    [*] shall not [*] with [*] or [*] any [*] a [*] or [*] and/or
[*] for use in the Field [*] to be [*] Licensed Product under this Agreement. If
[*] or [*] and prior to the [*] or [*] each such [*] include without limitation
[*] of [*] of [*] Compound for use in the Field [*] Licensed Product under this
Agreement [*] then [*] the right[*] written notice [*] this Agreement, [*]
written notice; provided, however, that if [*] of [*] a [*] being [*] to [*] to
[*] the [*] (or is [*] pursuant to this Agreement or the [*] or [*] notifies [*]
of its [*] the [*] and subsequently [*] promptly [*] in accordance with [*]or
[*] then [*] have the right [*] as a result [*] The effect of [*] pursuant to
this Section 2.7(a) shall be [*] this Agreement [*]
 
         (b)    [*] shall have the right to take any of the actions that
[*]provided, however, that the [*] that [*] (including without limitation [*] to
[*] of Licensed Products hereunder [*] the [*] of [*] that [*] (including
without limitation [*] would otherwise [*] to such [*] and [*] the [*] of [*]
that [*] to the [*] that [*] or [*] than in [*] of the [*] hereunder.
 
         (c)    [*] If, at any time [*] as a result of [*] such [*] include
without limitation [*] of [*] or such [*] that has [*] a [*] or a [*] a [*] will
[*] relating to [*] in the course of [*] then [*] promptly notify [*] and [*]
the right to [*] subject to [*] of [*] and [*] relating to [*] or in the [*]
under this Agreement [*]. If [*] (no later than [*] notice to [*] that [*]
elects to [*] the [*] then the Parties shall [*] for a [*] of [*] shall [*] the
[*] to [*] If the Parties are unable to reach agreement as to [*] during such
[*], then they shall refer the matter of [*] to an industry expert proceeding
pursuant to Section 2.7(d).
 
         (d)    Industry Expert Proceeding.  Promptly after the end of such [*]
period, each Party shall propose one (1) person (i) who has at least ten (10)
years of significant management-level experience in the biopharmaceutical
industry, (ii) who is not directly or indirectly affiliated with either Party or
its Affiliates, or sublicensees hereunder, and (iii) who does not have a direct
or indirect interest of any kind in [*](a “Qualified Individual”). If the
Parties agree within ten (10) business days that one of the Qualified
Individuals they have proposed shall [*] then such person shall be the “Industry
Expert”. Otherwise, such two (2) people shall together select a third Qualified
Individual, and all three (3) shall be the “Industry Experts.” The Industry
Expert(s) shall be provided with [*] and [*] each Party [*] and shall entertain
written and oral proposals and rationales from each Party, consider all relevant
facts and circumstances and [*] that [*] for [*] and [*] for the [*] The
Industry Expert(s) shall set forth in writing the basis for its or their
decision. Such decision shall [*] and shall [*] the [*] Neither Party shall
engage in ex parte communications with the Industry Expert(s). The Parties shall
exert reasonable efforts to obtain the decision of the Industry Expert(s) within
thirty (30) days after its or their selection. Within five (5) days after the
Industry Expert(s) render(s) such decision [*] in writing [*] to [*] the [*] on
the [*] the Industry Expert(s), and if [*] shall promptly [*] the [*] to [*]
pursuant to [*]
 
2.8    [*] and [*] of [*]
 
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



10.



--------------------------------------------------------------------------------

 
        (a)    To the extent [*] and [*] in writing [*] the following [*]
product [*] followed by [*] Roche shall also [*] in [*] and [*] for Licensed
Products in the Major Milestone Markets, to the extent permitted by law. [*] the
Roche Group [*] Kosan’s [*] and [*] and to [*] during the Term and [*] and [*]
the [*] as required [*] and in accordance with Section 2.8(b).
 
        (b)    To ensure the [*] Roche shall [*] with [*] of any [*] prior to
[*] Kosan may [*] to any such [*] to the extent [*] to the [*] within ten (10)
days after [*] of [*] Roche shall [*] the [*] in accordance with [*] In [*]
Roche Group [*] in which the [*] Roche Group shall [*] in [*] the [*] and the
[*] are [*] in the [*]
 
ARTICLE 3
 
CO-PROMOTION
 
3.1    Kosan Election to Co-Promote.  Kosan shall have the right at Kosan’s sole
election to Co-Promote with the Roche Group each Licensed Product in the US for
a period of [*] of such Licensed Product, at a level of Sales Representative
effort of up to [*] of the total Sales Representative effort for such Licensed
Product. No later than [*] for each Licensed Product, Roche shall provide Kosan
with the first Strategic Plan for such Licensed Product, as well a written
statement of Roche’s good-faith projection of the annual Marketing Costs for
such Licensed Product during the first year after its First Commercial Sale,
averaged over such time period and stated on a per-Sales Representative basis,
based upon Roche’s marketing plans at the time (such number stated by Roche, the
“Estimated Per-Rep Marketing Cost” for such Licensed Product). Roche shall
annually thereafter update and give Kosan written notice of the updated
Estimated Per-Rep Marketing Cost for the following year as provided in Section
3.6. Within [*]Kosan shall notify Roche in writing whether it elects to
Co-Promote such Licensed Product in the US [*] to [*] such percentage of overall
effort [*] the “Kosan Rep Share” for such Licensed Product).
 
3.2    Marketing Committee.  Within thirty (30) days after Kosan’s notice to
Roche that it wishes to Co-Promote a Licensed Product in the US, the Parties
shall form a marketing committee (“Marketing Committee”) to govern the
Co-Promotion activities of the Parties with respect to such Licensed Product.
The purposes of the Marketing Committee shall be (i) to determine the overall
strategy for the Co-Promotion; (ii) to coordinate the Parties’ activities under
the Strategic Plan; and (iii) to approve plans and budgets of the Co-Promotion,
all based on the principles of good pharmaceutical practices and the
maximization of long-term profits derived for the sale of Co-Promoted Licensed
Products in the US. The Marketing Committee shall be comprised of an equal
number of voting representatives of each of Roche and Kosan. A Roche member
shall act as the chair of the Marketing Committee. The Marketing Committee shall
operate by consensus with representatives of Roche having one (1) collective
vote and representatives of Kosan having one (1) collective vote. If a dispute
arises regarding matters within the scope of responsibilities of the Marketing
Committee, and the
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.



11.



--------------------------------------------------------------------------------

 
Marketing Committee fails to reach a consensus on its resolution within twenty
(20) days after the dispute was presented to the Marketing Committee (or such
shorter period of time as is reasonable under exigent circumstances), then [*]
the dispute, provided that in no event [*] from [*] of the [*] that [*]
Co-Promote in the US.
 
3.3    Strategic Plan.  Roche shall submit a multi-year strategic plan
(“Strategic Plan”) to the Marketing Committee for commercializing each Licensed
Product Co-Promoted in the US no later than [*] for such Licensed Product. Each
Strategic Plan shall include a [*] the areas of marketing and sales, including
without limitation [*] to the number of Sales Representatives to be used in each
year and [*] but shall be amendable at Roche’s discretion. Kosan shall have the
right to [*] Strategic Plan, and [*] to such [*] The first Strategic Plan for
each Licensed Product shall set forth Roche’s good-faith estimate of the number
of Sales Representatives that will be used to promote such Licensed Product in
[*]. Roche shall update each Strategic Plan annually, in writing to the
Marketing Committee, no later than [*] each year. The Marketing Committee shall
discuss each update to a Strategic Plan. Kosan may, by [*] written notice to
Roche, terminate Kosan’s Co-Promotion of any Licensed Product, or reduce the
Kosan Rep Share with respect to such Licensed Product. Once Kosan has terminated
its Co-Promotion with respect to a Licensed Product, [*] Co-Promotion of that
Licensed Product.
 
3.4    Lead Marketing Party.  Roche shall be the Party responsible for all
day-to-day decisions regarding Commercialization of a Co-Promoted Licensed
Product. Roche shall assign to Kosan a reasonable share, consistent with Kosan’s
share of the total sales effort, of responsibility in the US for [*]. Each
Strategic Plan must be consistent with the foregoing sentence.
 
3.5    Sales Force; Training; Fees.
 
(a)    Kosan shall provide the applicable Kosan Rep Share of Sales
Representatives during each year of the Co-Promotion period for each Licensed
Product. Each Kosan Rep Share is adjustable as set forth in Section 3.3. In
addition, if Roche elects to increase the number of Sales Representatives that
shall promote a Licensed Product in any calendar year beyond the number set
forth in the initial written plan for such Licensed Product provided by Roche
pursuant to Section 3.1, then Roche shall provide Kosan with [*]written notice
of such increase and Kosan may (i) reduce the Kosan Rep Share for that Licensed
Product so not to exceed the number of Sales Representatives that Kosan had
previously allocated to the Co-Promotion, (ii) elect to maintain its provision
of the Kosan Rep Share of the increased number of Sales Representatives, or
(iii) reduce the Kosan Rep Share by a lesser percentage than in (i), [*] written
notice.
 
(b)    Kosan’s Sales Representatives shall be Kosan employees or agents. As
between Kosan and the Roche Group, Kosan alone shall be fully responsible for
the hiring, compensation and benefits, management and evaluation of
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.



12.



--------------------------------------------------------------------------------

 
such individuals, as well as for all actions and inactions of such employees or
agents. Kosan’s use of non-employee agents shall be limited[*] by Roche. For
example, if [*] Sales Representatives from a contract sales organization[*] of
[*] contract sales organization. For such limitation on non-employee agents to
apply, Roche must notify Kosan [*] of the time the limitation on Kosan’s use of
non-employee Sales Representatives would apply.
 
(c)    At Kosan’s cost, Kosan shall provide general sales training for the Kosan
Sales Representatives who will be Co-Promoting any Co-Promoted Licensed Product.
All of Kosan’s Sales Representatives shall be fully qualified and trained in
accordance with then-current industry standards.
 
(d)    At Roche’s cost, Roche shall provide general sales training for the Roche
Sales Representatives who will be Co-Promoting any Co-Promoted Licensed Product.
Roche shall also provide, [*] Licensed Product-specific sales training for the
Kosan Sales Representatives together with the Roche Sales Representatives who
will be Co-Promoting any Licensed Product in the US. All of Roche’s Sales
Representatives shall be fully qualified and trained in accordance with
then-current industry standards.
 
(e)    Such training program shall specifically relate to the Co-Promotion of
the particular Licensed Product in the US as well as to the procedures and
reporting methods used in Roche’s promotion of drug products. Training shall be
carried out at a time which is mutually acceptable to the Parties, and which is
prior to but reasonably near the date on which FDA approval of the relevant NDA
is expected. As additional members are added to the Parties’ respective sales
forces, training shall be given to the groups of the newly selected members.
 
(f)    Roche shall pay the costs of transporting, housing and maintaining
Roche’s sales force personnel for such training. Costs of training materials for
both Parties, meeting rooms, and remuneration of teaching personnel will be
[*]Kosan shall pay the costs of transporting, housing and maintaining Kosan’s
sales force personnel for such training.
 
(g)    Neither Party shall actively recruit sales personnel from the other
Party.
 
3.6    Financials.
 
(a)    Marketing Costs.  Kosan shall pay a share of Marketing Costs for each
Licensed Product that it Co-Promotes equal to the number of Sales
Representatives Kosan provides to Co-Promote such Licensed Product multiplied by
the actual per-Sales Representative Marketing Cost for such Licensed Product,
provided such actual per-Sales Representative Marketing Cost does not exceed the
Estimated Per-Rep Marketing Cost for such year. [*] the [*] then the [*] shall
be used [*] in such calculation. Roche shall [*] the actual per-Sales
Representative Marketing
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.



13.



--------------------------------------------------------------------------------

Cost at the time it provides the Estimated Per-Rep Marketing Cost for the
subsequent year. Kosan’s share of Marketing Costs shall be payable as set forth
in Section 3.6(c).
 
(b)    Co-Promotion Fee.  As a fee for Kosan’s co-promotion of any Licensed
Product, Roche shall pay Kosan a fee equal to the Co-Promotion Percentage Share
(as defined below) of Net Sales of such Licensed Product in the US in each
calendar quarter in which it is Co-Promoted hereunder. The “Co-Promotion
Percentage Share” for a Licensed Product in any calendar quarter is a percentage
that correlates to the Kosan Rep Share for such Licensed Product as follows: [*]
the percentage of details (the Kosan Rep Share) [*] additional royalty (the
Co-Promotion Percentage Share), [*] and thus [*] additional royalty in the US,
[*] additional royalty in the US. Kosan’s co-promotion fee calculated based on
the applicable Co-Promotion Percentage Share is not subject to any offset or
reduction under this Agreement.
 
(c)    [*] If [*] to [*] to Co-Promote Licensed Products hereunder in a given
year, together with the share of Marketing Costs borne by Kosan under Section
3.6(a) for that year, [*] the [*] and [*] to [*] pursuant to this Agreement [*]
the [*] to Roche pursuant to Section 3.6(a) for such year [*]. If any [*] all
Co-Promotion hereunder ceases and associated fees pursuant to such Section
3.6(b) have been paid, then [*] within [*] of the [*]
 
ARTICLE 4
 
RESEARCH AND DEVELOPMENT REIMBURSEMENT AND MILESTONE PAYMENTS
 
4.1    Research and Development Reimbursement.    Roche shall reimburse Kosan
for Kosan’s fully burdened research and development costs and expenses on or
before the date that is one year after the Effective Date related to the
Compounds (other than those expenses associated with clinical trials of KOS-862
that are reimbursed pursuant to Section 7.3(d) or pursuant to Section 4.2) in
the amounts described below. Reimbursement shall be made within thirty (30) days
after Roche receives an invoice from Kosan in the following amounts and at the
following times:
 
Time

--------------------------------------------------------------------------------

  
Amount

--------------------------------------------------------------------------------

Effective Date
  
[*]
Closing Date
  
[*]
One year anniversary of Effective Date
  
[*]

 
No reimbursement will be made under this Section 4.1 beyond the three foregoing
payments of [*].
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.



14.



--------------------------------------------------------------------------------

 
The [*] payment associated above with the Effective Date shall be placed in
escrow and released to Kosan upon the Closing Date. If the Closing Date does not
occur [*] then the [*] shall be returned to Roche. If the Closing Date does not
occur [*] including Roche’s participation in an acquisition of or by or merger
with an entity having rights to a Compound in development that contributes to
the Parties failing to obtain Hart-Scott Rodino or other regulatory approval,
then the [*] shall be retained by Kosan. For purposes of this paragraph, [*]
includes but is not limited to a failure to fully comply with Section 16.19(b).
 
4.2    Back-Up Compound R&D and Process Development Reimbursement.  As set forth
in Section 7.4, Kosan will be conducting the Back-Up Program during the first
two (2) years after the Effective Date, except as set forth in the last
paragraph of this Section 4.2. Roche shall reimburse Kosan for [*] and to [*]
Back-Up Compounds and epothilone D, as described below. Reimbursement shall be
within thirty (30) days after Roche receives an invoice from Kosan in the
following amounts and at the following times:
 
Time

--------------------------------------------------------------------------------

  
Amount

--------------------------------------------------------------------------------

First year after the Closing Date
  
[*]
Second year after the Closing Date
  
[*]

 
Notwithstanding the foregoing, Roche shall not be obligated to make any payment
pursuant to this Section 4.2 for reimbursement for Kosan research, discovery or
development in the second year after the Closing Date, and Kosan shall not be
obligated to perform any such research, discovery or development during such
second year, if Roche provides written notice to Kosan within [*]. If [*] a
program to [*] or [*] in the second year after the Closing Date, then [*] so [*]
rather shall [*] the [*] in the [*] set forth above. No reimbursement will be
made under this Section 4.2 beyond the above-mentioned payments unless agreed in
advance in writing by the Parties. Kosan shall not be required to perform any
research, discovery or development in addition to that for which Roche has
provided reimbursement.
 
4.3    Milestone Payments.  Roche shall pay to Kosan non-refundable milestone
payments in the amounts specified below (each a “Milestone Payment”) no later
than thirty (30) days after Roche receives an invoice from Kosan and the
following events have occurred:
 
(a)    [*]
 
Roche shall notify Kosan promptly after the achievement of each of the foregoing
events. Each Milestone Payment under this Section 4.3 shall be paid no more than
one (1) time. For example but without limitation, if (i) a certain Licensed
Product reaches [*] (ii) the [*] under Section 4.3(a) is paid; (iii) that
Licensed Product does not reach [*]; (iv) another Licensed Product subsequently
reaches [*], then no Milestone Payment would
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.



15.



--------------------------------------------------------------------------------

be due with respect to that Replacement Licensed Product for reaching the [*]
milestone. However, subsequent Milestone Payments (i.e., for events (b) through
(j) above) would be due for each subsequent such milestone achieved by such
Replacement Licensed Product [*].
 
4.4    Milestone Payments for Additional Licensed Products.  Any Back-up
Compound that Roche elects to develop shall be deemed an “Additional Licensed
Product” [*] of a [*]. Additional Licensed Products shall be subject to each of
the Milestone Payments as set forth in Section 4.3, but in amounts equal to [*]
of those payable under Section 4.3, and payable within thirty (30) days after
[*] if the corresponding milestone event had already been achieved as of [*].
For any milestone event that had not been achieved as of such First Commercial
Sale, the corresponding [*] Milestone Payment shall not be payable until thirty
(30) days after such achievement. Additional Licensed Products shall also be
subject to the following additional milestone payments by Roche, and shall be
payable no later than thirty (30) days after Roche receives an invoice from
Kosan, provided no earlier [*] the following events have occurred:
 
(a)    [*]
 
As in Section 4.3, each Milestone Payment shall be paid no more than one (1)
time for each Additional Licensed Product, and multiple milestones may be
incurred during a given calendar year.
 
4.5    [*] Milestone.  If [*]or [*] between a [*] within the [*] and one (1) or
more [*] and [*] within thirty (30) days after Roche receives an invoice from
Kosan. If within [*] within thirty (30) days after Roche receives an invoice
from Kosan.
 
4.6    [*] Milestone.  If [*] then Roche shall pay Kosan [*] within thirty (30)
days after Roche receives an invoice from Kosan. Should there [*] available for
[*] then [*] at a [*].
 
ARTICLE 5
 
ROYALTIES
 
5.1    Royalties in General.  For each Licensed Product, the obligation of Roche
to pay Kosan royalties in a given country shall commence on the date of the
First Commercial Sale of such Licensed Product by the Roche Group in such
country and shall continue until the later of (i) the date upon which no Valid
Claim would be infringed by the [*], or (ii) the date which is [*] after the
date of such First Commercial Sale in such country.
 
        (a)    Roche shall pay or cause to be paid to Kosan a royalty based on
Net Sales made by the Roche Group in the Territory, on a country-by-country
basis, at an incremental royalty rate as provided for in the table below in this
Section 5.1(a).
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.



16.



--------------------------------------------------------------------------------

 
Total, Territory-wide
Annual Net Sales of
Licensed Products
    
Royalty Rate when a
Valid Claim [*]
    
Royalty Rate when no
Valid Claim [*]
[*]
             

 
In each calendar quarter in which the quarter’s Net Sales contribute to multiple
of the sales level tranches set forth in the royalty rate table above in this
Section 5.1(a), Roche shall employ the simplifying assumption that such Net
Sales in each such tranche occurred in the same proportions in each country of
any Net Sales in that calendar quarter. An example of the operation of such
simplifying assumption is set forth in Appendix E.
 
                        (i)    With respect to Net Sales of each Licensed
Product in each country sold in a calendar quarter [*]within the [*]
manufacture, use or sale, [*] for purposes of [*]
 
[*] of this Section 5.1(b) [*] to [*] for which [*] and [*] a [*] the [*].
 
            (b)        If Roche desires to sell a Licensed Product that is a
Combination Product, then the [*] than for [*] that, [*] then [*]
country-by-country basis [*] where [*] is the [*] and [*].
 
In addition to the royalties payable under Section 5.1(a), Roche shall pay to
Kosan the following [*] royalty payments if [*]
 
5.2    Accrual of Royalties.  No royalty shall be due or owing from the use or
distribution of Licensed Product in transactions where no consideration is
received by the Roche Group, such as when Licensed Product is made or used for
tests or development purposes or is distributed as samples. No royalties shall
be payable on sales among entities within the Roche Group, but royalties shall
be payable on subsequent sales by entities within the Roche Group to a Third
Party. No multiple royalties shall be payable under this Agreement because
Commercialized Licensed Product is covered by more than one Valid Claim or is
subject to both Know-How and a Valid Claim.
 
5.3    Third Party Royalties Incurred Before the Effective Date.
 
(a)    Licenses.
 
                  (i)    [*] compensation payable to Third Parties incurred due
to license agreements entered into by Kosan as of the Effective Date. [*] and
[*] subject to subparagraph (b) below, as of the Effective Date, the only
existing licenses held by Kosan that reasonably relate to the Licensed Product
in development based on epothilone D are those from the Sloan-Kettering
Institute for Cancer Research (“Sloan-Kettering”) dated August 26, 2000, and the
Board of Trustees of the Leland Stanford
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.



17.



--------------------------------------------------------------------------------

Junior University (acting for itself, the John Innes Institute and Brown
University Research Foundation) (“Stanford”) dated March 11, 1996, and
subsequently amended (each, a “Kosan License”). Kosan [*] that it has obtained
the consent of each of Sloan-Kettering and Stanford to sublicense the rights
under their respective Kosan Licenses to Roche under terms and conditions
consistent with this Agreement.
 
                (ii)    Roche’s sublicense hereunder under each of the Kosan
Licenses [*] this Agreement. To the extent that [*] to [*] such [*] to [*] shall
be [*] of such [*] and [*] intellectual property; provided that [*]each such [*]
provisions of the agreement [*] and the [*] are applicable [*]
 
                (iii)    If the Kosan License with Stanford terminates as to
Kosan, then Kosan’s rights and obligations thereunder as they relate to this
Agreement shall automatically be assigned to Roche within the scope of the
license to Roche hereunder, on the financial terms provided for the license
between Stanford and Kosan (which Roche has had an opportunity to review prior
to the Effective Date). [*] that are necessary to Commercialize Licensed
Products [*]. Any right licensed hereunder that was developed by government
funds, and any that is sublicensed under the Kosan License with Stanford, are
subject to the requirements of 35 USC §§ 200-212. Roche acknowledges that
certain of the Kosan Patent Rights, including both those Kosan Patent Rights
that are licensed under the Kosan Licenses, and certain Kosan Patent Rights that
are owned by Kosan, claim inventions developed using government funds. In
relation to this Agreement, Roche shall not use the name of Sloan-Kettering or
Memorial-Sloan-Kettering Cancer Research Center, nor any of its employees, nor
any adoption thereof, in any fund-raising, advertising, promotional or sales
literature without prior written consent obtained from Sloan-Kettering in each
case.
 
        (b)    Other.  Kosan has also prior to the Effective Date [*] a [*]
relating to a Back-Up Compound. Kosan shall disclose, in confidence, such
information in its possession relevant to Roche’s evaluation of such Back-Up
Compound so that Roche may determine [*] to [*] a [*]; provided, however, that
Kosan and Roche shall [*] academic institution pursuant to such [*].
 
5.4    Third Party Sales Royalties Offsets; New Licenses.
 
        (a)    If [*] of a Licensed Product is [*] to [*] a [*] of a [*] or [*]
a [*] in any given country of the Territory, or [*] in [*] that it is [*] to [*]
a [*] in order to [*] a Licensed Product in any given country of the Territory,
then Roche may deduct [*] payments paid to such Third Parties for such
license(s) from any royalty payments otherwise due to Kosan for Net Sales in
that country, subject to the limitation set forth in Section 5.7, and subject to
Section 5.4(b).
 
        (b)    The Parties recognize that if a Third Party owns or controls a
patent [*] the Commercialization of a Compound or Licensed Product by Roche, [*]
with respect to such patent [*] either or both of the Parties, including without
limitation [*] a [*] a [*] and [*] and [*] that the [*] the [*] or [*] and [*]
If such a Third-Party patent
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.



18.



--------------------------------------------------------------------------------

becomes apparent, [*] then [*] to [*] most advantageous for Roche [*] or for the
[*] or [*] of [*] If [*] then [*] consult [*] who [*] in [*] and/or [*] and is
[*] with either [*] and [*] hereunder, to render advice to [*] and facilitate
[*] the [*] to the [*] of [*] a [*] in any event, then [*] be [*] with regard to
[*] license under any patent [*] or [*] or [*] such patent. However, if [*] such
that a [*] Commercialize the Licensed Product, then [*] shall [*] to [*] the [*]
under this Section 5.4(b) [*] in accordance with [*] at the [*].
 
            (c)    [*]a license under Third Party intellectual property covering
any Licensed Product or its method of manufacture or use, [*]. If [*] the
potential applicability of such Third Party intellectual property to Licensed
Products and Compounds inside and outside the Field. [*] the relevant Third
Party and [*] that such intellectual property [*] outside the Field, then the
Parties shall [*] the Third Party covering Licensed Products inside and outside
the Field. The Parties recognize that under some circumstances, it may be [*].
Unless the Parties otherwise agree in writing, [*], subject to the following
requirements:
 
(i)      If [*] of [*] to [*] a [*] outside the Field, then [*] shall [*] that
[*] will [*] for such license [*].
 
(ii)     If [*] of [*] to [*] a [*] outside the Field, then [*] at [*] of the
[*] of [*] license.
 
(iii)    If [*] license that [*] then [*] for the [*] for or resulting in [*] to
the Third-Party licensor [*].
 
(iv)    If [*] license that is [*] then [*] with [*] to obtain a [*] from the
[*] the [*].
 
(v)    Any agreement [*] and the Third Party shall be consistent with [*]
obligations [*].
 
(vi)    [*] shall provide [*] with a [*] of each such [*].
 
5.5    [*] After the Closing Date.  Other than as provided for in [*] any [*] or
other [*] Licensed Product.
 
5.6    Compulsory Licenses.  If a compulsory license is granted to a Third Party
under the applicable laws of any country in the Territory under the Kosan Patent
Rights, then the royalty rate payable hereunder by the Roche Group for sales of
Licensed Products in such country shall be [*] granted to such Third Party for
such country.
 
5.7    Maximum Offset.  For each Licensed Product in a given country, during the
period beginning on the date of First Commercial Sale in such country and
continuing until [*] in no event shall the royalty payable to Kosan for a given
country and due hereunder in respect of Net Sales of such Licensed Product in
any calendar quarter be reduced to less than [*] regardless of any offset or
other reduction provided
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.



19.



--------------------------------------------------------------------------------

hereunder, including without limitation the offset provided for pursuant to
Section 5.4. For clarity, notwithstanding anything to the contrary in this
Agreement express or implied, the [*] shall not be subject to any offset or
reduction.
 
5.8    [*]If (i) in a given calendar year [*] not [*] in a given country [*]
that [*] the [*] and such [*] in the [*] and [*] the [*] of [*] in such country
[*] or [*] the [*] of the [*] and [*] in such calendar year, then [*] under this
Agreement [*] of [*] of such [*] in [*] [*] Roche shall [*] the [*]
 
5.9    Buy In.  Within [*] Commences a Phase III Clinical Trial of a Licensed
Product, Kosan shall have the option of obtaining higher royalty payments by [*]
payment to reimburse Roche for [*] to develop such Licensed Product [*] Kosan
would share [*] costs to develop such Licensed Product incurred [*] to the [*]
including [*] such Licensed Product [*] but (for clarity) [*] and any [*]
associated with [*] and [*] The amounts that Kosan must pay with regard to any
Licensed Product with respect to which it opts to so buy in to higher royalty
payments are collectively referred to as the “Buy-In Payment” for such Licensed
Product. In exchange for the Buy-in Payment for a given Licensed Product, Roche
shall pay Kosan a return equal to [*] of Net Sales of such Licensed Product in
the US, to apply to Net Sales of such Licensed Product until [*]. As it reflects
[*] the development of the relevant Licensed Product by Kosan (above and beyond
the intellectual property licensed to Roche hereunder) and [*] such increased
royalty due to the buy-in [*] which [*] shall be [*] and [*] Net Sales of such
Licensed Product in any calendar quarter [*]. For clarity, the portion of [*]
that is [*] in accordance with [*] hereunder to [*] may not [*] buy-in return
payments due hereunder to Kosan (under this Section 5.9), and [*] is [*].
 
ARTICLE 6
 
ROYALTY REPORTS AND ACCOUNTING
 
6.1    Royalty Payments; Royalty Reports.  After the First Commercial Sale and
for the remaining term of this Agreement, Roche shall submit with each payment
of royalties to Kosan a written royalty report (“Royalty Report”) covering sales
of Licensed Product for each Roche fiscal quarter (currently ending on or about
the last day of March, June, September, and December) with the following
information provided on a [*] for the [*] for the [*]:
 
(a)    [*] during such quarter;
 
(b)    the royalties, payable in Dollars, which shall have accrued hereunder in
respect to such Net Sales;
 
(c)    withholding taxes, if any, required by law to be deducted in respect of
such sales;
 
(d)    the exchange rates used in determining the amount of Dollars;
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.



20.



--------------------------------------------------------------------------------

 
(e)    details of royalty reductions, if any[*]; and
 
(f)    the royalty rates applied to calculate royalties due hereunder.
 
Royalty Reports shall be due for the entire Territory no later than [*]days
after the end of the fiscal quarter to which they pertain.
 
6.2    Exchange Rate; Manner of Payment.  All payments due under this Agreement
shall be made in Dollars via wire transfer of immediately available funds, or by
such other commercially reasonable means as may be designated by Kosan. Royalty
payments due on Net Sales in countries in the Territory outside the US shall be
made in Dollars, after being converted by Roche using the [*] for the countries
concerned. The amount of sales in currencies other than Dollars may be [*] using
the year-to-date average rate of exchange for such currencies as retrieved from
Reuters’ system for the applicable period, in accordance with [*] If by law,
regulations or fiscal policies, remittance of royalties in Dollars is prohibited
or restricted, Roche will notify Kosan and payment of the royalty obligation
shall be made by deposit thereof in local currency to the credit of Kosan in a
recognized banking institution designated by Kosan. If in any country or
jurisdiction, the law, regulations or fiscal policies prohibit both the
transmittal and deposit of royalties on sales in such country, royalty payments
calculated as a percentage of Net Sales in that country shall [*] to the extent
allowable.
 
6.3    Payment Due Dates.  Royalties shown to have accrued by each Royalty
Report provided for under Article 6 of this Agreement shall be due and payable
on the date such Royalty Report is due. Payment of royalties in whole or in part
may be made in advance of such due date. All royalty and other payments due to
Kosan hereunder, shall be made in Dollars and delivered to the account specified
below:
 
WIRE PAYMENT TO:
STATE STREET BANK
[*]
 
REFERENCE:
FBO KOSAN BIOSCIENCES
[*]
 
6.4    Right to Audit.
 
(a)    Upon written request to Roche and at least [*] prior notice from Kosan,
at Kosan’s expense and not more [*] Kosan may engage [*] independent certified
public accountants to perform, on the behalf of Kosan, an audit in accordance
with [*] of Roche’s books and records during normal business hours as may be
reasonably necessary to verify the accuracy of the Royalty Reports furnished by
Roche and to confirm payments made hereunder with respect to any quarterly
period ending not more than [*] months prior to the date of such request. Roche
shall notify Kosan [*] no later than [*] before it is scheduled to occur.
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.
 



21.



--------------------------------------------------------------------------------

 
(b)    Roche shall keep, and shall cause its Affiliates and sublicensees to
keep, complete and accurate records pertaining to the sale of Licensed Products
and the royalties and other amounts payable under this Agreement in sufficient
detail to permit Kosan to confirm the accuracy of all payments due hereunder for
no less than [*] years after the time periods to which such records relate.
Roche shall include in each written sublicense granted by it pursuant to this
Agreement a provision requiring the sublicensee to keep and maintain records of
sales made pursuant to such sublicense and to grant access to such records by
Kosan’s auditor subject to the same terms and conditions as stated in this
Section 6.4. Such records shall be sufficient for Kosan to determine Net Sales
on a country-by-country basis.
 
(c)    Upon the expiration of [*] months following the end of any quarterly
royalty payment period, the calculation of royalties payable with respect to
such quarter shall be binding and conclusive upon Kosan (except with respect to
any audit then underway, and except for fraud or misrepresentation), and the
Roche Group shall be released from any liability or accountability with respect
to royalties for such fiscal year.
 
(d)    Any report prepared by the auditor, shall disclose only the conclusions
of the auditor regarding the audit and the amount of any underpayment or
overpayment of royalties, if any, without disclosure of or reference to
supporting documentation. A copy of such report shall be sent or otherwise
provided to Roche by the auditor at the same time it is sent or otherwise
provided to Kosan.
 
(e)    If Kosan believes that an additional audit is appropriate after reviewing
the information received from [*], Kosan shall have the right, by [*] employed
by Kosan and at Kosan’s own expense, to [*] and to [*] in accordance with [*]
Roche shall not [*] of [*] appointed by Kosan.
 
(f)    If an auditor’s report shows any underpayment of royalties, Roche shall
remit, or shall cause its Affiliates or sublicensees to remit, to Kosan the
amount of such underpayment within thirty (30) days after Kosan’s receipt of the
auditor’s report. If the amount of any underpayment of royalties is in excess of
[*] of the total royalties due to Kosan with respect to the period covered by
the Auditor’s report, then Roche shall reimburse Kosan for the cost of the audit
in which the underpayment was discovered, the underpayment, and interest on the
underpayment at the [*] Any overpayment of royalties shall be fully creditable
against future royalties payable in subsequent royalty periods.
 
6.5    Confidentiality of Records. Kosan agrees that all information subject to
review under this Article 6 or under any sublicense agreement (other than the
reported results of such review) is confidential and that Kosan and the auditor
shall retain all such information in confidence, although this condition is not
intended to restrict Kosan from enforcing any term or provision of this
Agreement in arbitration or court, and provided that Kosan shall be entitled to
disclose such information to its licensors as reasonably necessary for Kosan to
comply with the Kosan Licenses. Kosan
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.
 



22.



--------------------------------------------------------------------------------

 
acknowledges and agrees that all auditors shall sign a confidentiality
agreement, with terms reasonably acceptable to Kosan and Roche, with Kosan and
Roche before the commencement of any audit.
 
ARTICLE 7
 
RESEARCH, DEVELOPMENT AND MARKETING
 
7.1    Development in General.  Prior to the Effective Date, Kosan has conducted
research and development on epothilones, and in particular, has conducted Phase
I clinical trials on epothilone D. The Parties have drafted a Development Plan
to guide the further clinical development of epothilones and have appended it at
Appendix B. The Parties recognize that the Development Plan [*] As set forth in
the Development Plan, the Parties will concentrate initial collaborative efforts
under this Agreement on developing and marketing a Licensed Product with an
active ingredient of epothilone D. Other Compounds shall be Back-Up Compounds
that may be developed concurrently with clinical trials of epothilone D. From
the Closing Date forward, subject to Section 7.2 below, Roche shall, at its
expense, control and conduct a program in collaboration with Kosan for the
clinical and commercial development of Licensed Products as guided by the
Development Plan.
 
7.2    Steering Committee.
 
   (a)    The Parties shall form a steering committee (“Steering Committee”)
within forty-five (45) days after the Closing Date. The mandate of the Steering
Committee is to monitor and regulate all activities contemplated by this
Agreement or otherwise relating to the discovery and testing of Compounds for
the Field and the development of Licensed Products for the Field, including by
setting up other committees, if needed, to govern the activities under this
Agreement.
 
   (b)    The Parties shall each appoint up to three (3) voting representatives
for membership on the Steering Committee, although representatives may from time
to time invite the participation of additional ad hoc non-voting attendees from
either Party as the need arises, e.g. (but without limitation) the Global
Alliance Director of Roche may attend Steering Committee meetings as a
non-voting attendee. Each Party shall have the power to appoint or replace its
own representatives on the Steering Committee.
 
   (c)    Roche shall chair the Steering Committee. Meetings shall be held
quarterly through the First Commercial Sale of each Licensed Product so long as
a Compound is in development to ensure the diligent development of Licensed
Products in the Major Markets. Thereafter meetings shall be held semi-annually
unless no later than thirty (30) days in advance of any meeting there is a
determination by both Parties that no new business or other activity has
transpired since the previous meeting, and that there is no need for a meeting.
In such instance, the next meeting will occur on the next semi-annual date. The
location of such meetings shall alternate between Kosan’s
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.
 



23.



--------------------------------------------------------------------------------

offices in the US and Roche’s offices in the US or Europe, or as otherwise
agreed upon between the Parties, with the first meeting to be held at Kosan’s
offices. Meetings will be face-to-face meetings, unless, upon the agreement of
both Parties, other methods of communication such as teleconferences and/or
videoconference are selected for a particular meeting. Minutes of each Steering
Committee meeting will be transcribed and issued by the host company within
thirty (30) days after each meeting and shall be reviewed, modified if
necessary, and approved as the first order of business at the immediately
succeeding Steering Committee meeting.
 
(d)    If the voting members of the Steering Committee, or any committee that
the Steering Committee sets up, become deadlocked on a decision, then [*]shall
[*] to [*] a [*] for the Field of a Licensed Product, [*] obligation to [*] in
the [*] The Steering Committee shall have no authority to amend or waive
compliance with this Agreement or to compel allocations of Kosan’s employees
without Kosan’s consent.
 
(e)    In addition to its three (3) voting Steering Committee representatives,
each Party shall appoint a representative who has an expertise in financial
accounting, cost allocation, budgeting and financial reporting (“Finance
Subcommittee”) to work under the direction of the Steering Committee. The
Finance Subcommittee shall provide services and consult with the Steering
Committee addressing financial, budgetary and accounting issues that arise
within the scope of this Agreement.
 
7.3    Development Program.
 
(a)    Roche shall, at its expense, conduct a clinical and commercial
development program relating to the use of a Licensed Product in the Field using
[*] (“Development Program”) consistent with the Development Plan set forth in
Appendix B. Roche shall report regularly to the Steering Committee the progress
of the Development Program at the Steering Committee’s regular meetings, and
annually shall provide a written status report of the Development Program
activities to the Steering Committee.
 
(b)    [*] Development Program shall include the following:
 
(i)    [*] of [*] of epothilone D Licensed Product [*] Roche shall conduct [*]
that are [*] as of the Effective Date [*] consistent with the Development Plan
[*] Consistent with [*] Phase II clinical trials may be conducted by Kosan.
 
(ii)   Roche shall [*] in consultation with Kosan via the Parties’ participation
in the Steering Committee, [*] based upon the [*] and [*] to its [*] for the [*]
 
(iii)  The [*] portion of the Development Program shall be designed to [*] to
the [*] and any other information available to the Parties. If [*] pursuant to
[*] and [*] of the [*] in a manner that [*] to [*] sufficient for Registration
[*] then the [*] for [*] will seek to [*] with the cooperation and diligent good
faith efforts of both Parties. [*] has [*] then the [*] shall [*] to [*]
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.
 



24.



--------------------------------------------------------------------------------

 
(c)    From the Closing Date through the [*] Roche shall request and Kosan shall
supply upon reasonable written notice from Roche epothilone D for use in Phase I
and Phase II clinical trials at a cost of [*] provided, however, that [*] Roche
agrees to purchase and Kosan agrees to supply at least [*] provided that a
Licensed Product based on epothilone D is still under development.
 
(d)    Kosan shall use commercially reasonable efforts to complete the ongoing
Phase I clinical trials of epothilone D (which are being conducted on behalf of
Kosan by: [*] For expenses incurred by Kosan after the Effective Date in
conducting clinical trials of an epothilone D or other Licensed Product, Roche
shall reimburse Kosan on a quarterly basis in arrears for the costs of such
trials, within thirty [*] after receipt of an invoice from Kosan. Kosan shall
have the right to, at Roche’s expense, initiate and conduct up to [*] under the
guidance of the Steering Committee. Kosan shall have the right to, at Roche’s
expense, initiate and conduct at least [*] or other pivotal study in addition to
such [*] under the guidance of the Steering Committee, if there is to be more
than one such Phase III clinical trial or other pivotal study conducted under
the Development Program. For clarity, Kosan may use Third-Party clinical trial
sites and contract research organizations and other agents in any clinical trial
it is entitled to conduct or the Parties otherwise agree in writing it shall
conduct.
 
(e)    If (prior to the First Commercial Sale of any Licensed Product) Roche [*]
in the [*] of a [*] such as (for example but without limitation) [*] is [*] for
an [*] of [*] the FDA or other Regulatory Agency [*] the [*] it is the [*] that
[*] and [*] the [*] to [*] for the [*]
 
7.4    Back-Up Program.
 
(a)    Kosan shall, at its reimbursable expense as set forth in Section 4.2,
conduct a commercially reasonable program to seek to find and develop Back-Up
Compounds suitable for entry into a clinical and commercial development program
relating to the use of a Licensed Product in the Field (“Back-Up Program”) in
accordance with the Back-Up Plan set forth in Appendix C and subject to review
by the Steering Committee or other committee set up by the Steering Committee.
Kosan shall conduct the Back-Up Program until the second (2nd) anniversary of
the Closing Date, unless Back-Up Program funding is earlier terminated by Roche
under Section 4.2
 
(b)    Prior to the Effective Date, Kosan has transferred quantities of
epothilone D to Third Parties pursuant to materials transfer agreements. Kosan
shall confer with Roche and receive Roche’s approval, which shall not be
unreasonably withheld or delayed, prior to providing additional quantities of a
Compound to a Third Party for activities directed to the Field.
 
ARTICLE 8
 
PATENT RIGHTS
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.
 



25.



--------------------------------------------------------------------------------

 
8.1    Patent Prosecution and Maintenance.
 
(a)    Except to the extent Kosan does not have the right to do so under the
Kosan Licenses, Kosan shall, at its sole expense, prosecute any and all patent
applications within the Kosan Patent Rights, to obtain patents thereon and to
maintain all patents included in the Kosan Patent Rights using patent counsel of
its choice after due consultation with Roche. Interferences, nullification
proceedings and oppositions shall be considered a part of the prosecution and
maintenance of the Kosan Patent Rights. Kosan shall be responsible for any
payments to its licensors under the Kosan Licenses for their prosecution of any
Kosan Patent Rights.
 
(b)    Within thirty (30) days of the Closing Date, Kosan shall make available
to Roche at Kosan’s offices the complete texts of all pending patent
applications encompassed by the Kosan Patent Rights, as well as all
correspondence concerning the prosecution thereof and any information or
correspondence received by Kosan concerning the institution of any interference,
opposition, re-examination, reissue, revocation, nullification or any official
proceeding involving the Kosan Patent Rights anywhere in the Territory. Roche
may, [*]for performing its responsibilities or exercising its rights under this
Agreement. Roche shall have the right to review all pending patent applications
and other proceedings, and to make recommendations to Kosan regarding the
prosecution of such patent applications, and Kosan shall provide access to all
such documentation to Roche at Kosan’s facilities or outside counsel’s offices
at times such that Roche shall be allowed as reasonable a time as is practicable
under the circumstances to review such documentation prior to any applicable
deadline for filing or responding. Kosan shall also [*] the Kosan Patent Rights
to [*] that are supported by law and fact and directed to obtaining broad (but
valid and enforceable) patent claims or specific claims relevant to Compounds or
Licensed Products. Kosan shall keep Roche fully informed of the progress of and
the strategy used in the prosecution of each patent application included within
the Kosan Patent Rights and shall promptly provide Roche with copies of all
correspondence and filings related thereto or shall select outside counsel
agreeable to Roche to provide such copies. Roche hereby agrees that the law firm
of [*] is an acceptable outside counsel for Kosan.
 
(c)    Roche shall, [*] to obtain patents thereon and to maintain all patents
[*] using patent counsel of its choice. Interferences, nullification proceedings
and oppositions shall be considered a part of the prosecution and maintenance of
[*]
 
(d)    Roche shall [*] prosecution of the [*] (and, if applicable, [*] for [*]
 
(e)    The Parties recognize that it may be efficient and desirable from a
global Licensed Product patent prosecution perspective for them to confer with
one another regarding strategy for and the course of prosecution of Kosan Patent
Rights [*] specifically relevant to any Licensed Product. It is the Parties’
intention to share information, and generally to collaborate, regarding patent
protection for Licensed Products for the Field, and to confer regularly
regarding such matter. To such end, the
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.
 



26.



--------------------------------------------------------------------------------

Steering Committee may wish to appoint a committee to focus on patent matters
relating to the Licensed Products for the Field. Further, without limiting the
generality of the foregoing, the Parties have agreed to the annual status
reports set forth in Section 8.3(b).
 
8.2    Discontinuance/Abandonment.  Notwithstanding Section 8.1, [*] the right
to discontinue the prosecution of any patent application, or to abandon any
patent, [*] If Kosan decides to abandon or allow to lapse any patent application
or patent [*] in any country of the Territory, Kosan shall inform Roche at least
[*] prior to such abandonment or lapse and Roche shall be given the opportunity
to prosecute such patent application and/or maintain such patent at its expense
prior to the date that such abandonment or lapse would otherwise take effect.
[*] then [*] shall [*] prior to such abandonment or lapse [*] the opportunity to
prosecute such patent application and/or maintain such patent at its expense
prior to the date that such abandonment or lapse would otherwise take effect.
The foregoing sentence shall not apply to [*] for which [*] does not have the
right to [*]
 
8.3    Status of Patent Rights.
 
   (a)    Initial.  Within thirty (30) days after the Closing Date, Kosan shall
advise Roche as to the current status of any patent applications and patents
included within the Kosan Patent Rights, and, to the extent it has not
previously done so, make available to Roche materially relevant documentation
relating to such patent applications and patents, including, but not limited to,
copies thereof.
 
   (b)    Annual.  Within thirty (30) days after each anniversary of the Closing
Date, [*]: (a) [*] as to the then-current status of any patent applications or
patents [*] specifically relevant to any Licensed Product; and (b) to the extent
[*] make available to [*] relevant documentation relating to such patent
applications and patents, including, but not limited to, copies thereof.
 
8.4    Ownership of Future Inventions and Know-How.
 
   (a)    Each Party shall disclose to the other Party any Inventions of any
nature.
 
   (b)    Patentable and unpatentable Inventions made, developed or conceived by
Roche personnel alone (or jointly with one another) shall be the sole property
of Roche (“Roche Inventions”). Roche shall have sole discretion and
responsibility to prepare file, prosecute and maintain patent applications for
Roche Inventions, and shall be responsible for related interference proceedings.
 
   (c)    Patentable and unpatentable Inventions jointly made, developed or
conceived by one or more Roche personnel and one or more Kosan personnel (each,
a “Joint Invention”) shall be jointly owned by Roche and Kosan, each owning an
undivided one-half (1/2) interest therein in accordance with the undivided
one-half (1/2) interests
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.
 



27.



--------------------------------------------------------------------------------

of co-inventors and rights associated therewith under United States patent laws.
The Parties shall determine which Party shall be responsible for filing,
prosecuting, maintaining and defending patent applications and patents on each
Joint Invention (“Responsible Party”) on behalf of both Parties based on a good
faith determination of the relative contributions of the Parties to the Joint
Invention and the relative level of interest of the Parties in the Joint
Invention. At least twenty (20) days prior to the contemplated filing of a joint
patent application on such Joint Invention, the Responsible Party shall submit a
substantially completed draft of the joint application to the other Party for
its approval, which shall not be unreasonably withheld or delayed. Each Party
agrees that it shall use reasonable efforts to secure the cooperation of its
employees, consultants and agents to ensure that such rights to Joint Inventions
are transferred or assigned to Roche and Kosan jointly. Each Party shall
reasonably assist the other, in the preparation, filing and prosecution, of any
such patent application. Kosan’s portion of any such patent applications and
patents issuing therefrom shall be included in the Kosan Patent Rights to the
extent otherwise meeting the definition of such term. Each Party shall bear its
own costs incurred in filing, prosecuting, maintaining and defending patent
applications and patents claiming Joint Inventions.
 
(d)    Patentable and unpatentable Inventions, made, developed or conceived by
Kosan personnel alone (or jointly with one another) in the course of conducting
activities pursuant to the terms of this Agreement, shall be the sole property
of Kosan (“Kosan Inventions”). Kosan shall have sole discretion and
responsibility to prepare file, prosecute and maintain patent applications for
Kosan Inventions, and shall be responsible for related interference proceedings.
Any such patent applications and patents issuing therefrom shall be included in
the Kosan Patent Rights to the extent otherwise meeting the definition of such
term.
 
ARTICLE 9
 
INFRINGEMENT
 
9.1    Applicability. The provisions of this Article 9 shall govern the Parties’
rights and obligations, as between themselves, with respect to actions against
Third Parties for infringement of the patents or misappropriation of the
Know-How licensed under this Agreement. Notwithstanding the foregoing, in the
case of patents and Know-How licensed under this Agreement that are owned by a
Third Party, then the Parties’ rights to enforce such patents or any right in
such Know-How shall be subject to the rights of such Third Party set forth in
its agreement with the Party Controlling such patents or Know-How.
 
9.2    Third Party Infringement.
 
(a)    If either Roche or Kosan becomes aware of any product made, used, or sold
in the Territory and in the Field which it believes to (i) infringe a Valid
Claim within the Kosan Patent Rights (“Field Infringement”) or the Roche
Collaboration
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.
 



28.



--------------------------------------------------------------------------------

Patents, (ii) or constitute a misappropriation of Know-How owned or Controlled
by either Party covering the use of a Licensed Product in the Field, then such
Party (the “Notifying Party”) shall promptly (within [*] in the event of
receiving a Paragraph IV Certification 21 C.F.R. § 314.50(i)(A)(4)) advise the
other Party of all the relevant facts and circumstances known by the Notifying
Party in connection with the infringement or misappropriation.
 
(b)    The Parties agree that Kosan shall have the right, at its own expense,
but not the obligation, to enforce Kosan Patent Rights against Field
Infringement and Roche shall have the right, at its own expense, but not the
obligation, to enforce Roche Collaboration Patents against infringement. Roche
and its Affiliates shall fully cooperate with Kosan with respect to the
investigation and prosecution of such alleged Field Infringement or
misappropriation including (without limitation) the joining of Roche and its
Affiliates as a Party to such action, as may be required by the law of the
particular forum where enforcement is being sought. Kosan and its Affiliates
shall fully cooperate with Roche with respect to the investigation and
prosecution of such alleged infringement of the Roche Collaboration Patents or
misappropriation including (without limitation) the joining of Kosan and its
Affiliates as a Party to such action, as may be required by the law of the
particular forum where enforcement is being sought.
 
(c)    Roche shall have the right to enforce the Kosan Patent Rights against
alleged Field Infringement, which enforcement shall be jointly with Kosan, if
Kosan, in its sole discretion elects to join Roche in an enforcement action by
Roche pursuant to this Section 9.2(c), or solely if Kosan does not so elect.
Kosan does hereby grant to Roche the right to enforce the Kosan Patent Rights
against Field Infringement, if:
 
(i)    Kosan shall fail, within [*] after receiving notice from Roche of the
Field Infringement to (1) notify Roche that Kosan elects to proceed with an
enforcement action solely pursuant to Section 9.2(b), (2) take reasonable action
to investigate such alleged infringement, and (3) if such infringement is
reasonably demonstrated, promptly thereafter institute an action to abate such
alleged infringement and to prosecute such action diligently [*], or
 
(ii)   Kosan earlier notifies Roche in writing that Kosan does not plan to
terminate the infringement or institute such action solely pursuant to Section
9.2(b).
 
Kosan and its Affiliates shall fully cooperate with Roche, at Roche’s expense,
with respect to the investigation and prosecution of such alleged infringement
including (but not limited to) the joining of Kosan and its Affiliates as a
Party to such action, as may be required by the law of the particular forum
where enforcement is being sought. Any such enforcement action by Roche under
Kosan Patent Rights shall be limited to enforcement against Field Infringement,
and shall not without the advance written
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.



29.



--------------------------------------------------------------------------------

consent of Kosan extend to enforcing any Kosan Patent Right against activities
(a) that are not with a Licensed Product, (b) that are not within the Field, or
(c) that are not within the Territory.
 
(d)    If Kosan is prosecuting such infringement action under Section 9.2(b),
then Kosan shall have the right to control such litigation and shall bear all
legal expenses (including court costs and legal fees and expenses), including
settlement thereof. If the action is brought pursuant to Section 9.2(c), then
Roche shall have such right to control such litigation and shall bear all legal
expenses. No settlement or consent judgment or other voluntary final disposition
of any infringement action brought by a Party pursuant to this Section 9.2 may
be entered into without the prior written consent of the other Party if such
settlement would require the other Party to be subject to an injunction or to
make a monetary payment or would restrict the claims in or admit any invalidity
of any of the [*] or significantly adversely affect the rights of the other
Party to this Agreement.
 
(e)    Kosan shall be entitled to [*] Roche shall be entitled to [*] If the
Parties jointly prosecute such infringement action and jointly share expenses,
then the Parties will split [*] all damages or costs recovered, after first
reimbursing each Party pari passu for any out-of-pocket expenses in such action.
In the case of actions that result in [*] shall be able to use the [*] as an
out-of-pocket expense for the purposes of this Section 9.2(e). If the recovery
of a Party prosecuting an action solely under this Section 9.2 does not exceed
the Parties’ costs in such action, then each Party shall be reimbursed pari
passu for any out-of-pocket expenses incurred in such action.
 
(f)    Sections 9.2(b)-(e) shall apply mutatis mutandis to trade secret
misappropriation actions relating to activities in the Field as it does to
enforcement of Valid Claims against Field Infringement.
 
(g)    Neither Party shall be entitled to grant covenants not to sue or other
similar rights under patents owned or controlled by the other Party. If Roche
wishes to permit an entity to practice under the Kosan Patent Rights in the
Field, then Roche shall make such entity a sublicensee hereunder and therefore a
member of the Roche Group.
 
ARTICLE 10
 
REPRESENTATIONS AND WARRANTIES
 
10.1    Representations and Warranties of Kosan. Kosan hereby represents and
warrants to Roche as of the Effective Date that:
 
(a)    Kosan is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware, with the corporate power and
authority to enter into this Agreement and to perform its obligations hereunder.
The execution and delivery of this Agreement and the consummation of the
transactions
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.



30.



--------------------------------------------------------------------------------

contemplated hereby have been duly authorized by all requisite corporate action
on the part of Kosan. This Agreement has been duly executed and delivered by
Kosan and constitutes the valid, binding and enforceable obligation of Kosan,
subject to applicable bankruptcy, reorganization, insolvency, moratorium and
other laws affecting creditors’ rights generally from time to time in effect and
to general principles of equity.
 
(b)    Kosan is not subject to, or bound by, any provision of:
 
(i)      any articles or certificates of incorporation or by-laws;
 
(ii)     any mortgage, deed of trust, lease, note, shareholders’ agreement,
bond, indenture, license, permit, trust, custodianship, or other instrument,
agreement or restriction; or
 
(iii)    any judgment, order, writ, injunction or decree or any court,
governmental body, administrative agency or arbitrator; that would prevent, or
be violated by, or under which there would be a default as a result of, nor is
the consent of any Third Party (other than licensors of the Kosan Licenses, from
which Kosan has obtained consent before the Effective Date) required for, the
execution, delivery and performance by Kosan of this Agreement and the
obligations contained herein, including without limitation, the grant to Roche
of the license described in Section 2.1 hereof.
 
(c)    To the best of its knowledge, [*]
 
(d)    Other than articles that have been published or are in press as of the
Effective Date, to the best of its knowledge, Kosan has taken reasonable
measures to protect the confidentiality of the Know-How [*]epothilone D that is
not disclosed in a patent application or patent.
 
(e)    To the best of Kosan’s knowledge, Kosan has [*] of any and all Kosan
employees with respect to the Kosan Patent Rights in existence on the Effective
Date owned by Kosan necessary to grant the licenses granted herein.
 
(f)    To the best of Kosan’s knowledge, the [*] and [*]
 
(g)    As of the Effective Date, to the best of Kosan’s knowledge there is no
pending (i.e., filed or declared) interference or litigation that involves any
patent or application within the Kosan Patent Rights, and Kosan has received no
written notice of infringement from any Third Party based on Kosan’s activities
with the Compounds.
 
(h)    To the best of Kosan’s knowledge [*] other than as disclosed in writing
by or on behalf of Kosan to Roche on or before the Effective Date [*] (as such
term is defined [*] with the [*]
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



31.



--------------------------------------------------------------------------------

 
10.2    Representations and Warranties of Roche.  Each of Roche Nutley. and
Roche Basel hereby represents and warrants to Kosan as of the Closing Date that:
 
(a)    Each Roche Nutley and Roche Basel is a corporation duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
organization, with the corporate power and authority to enter into this
Agreement and to perform its obligations hereunder. The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by all requisite corporate action on the part of Roche
Nutley and Roche Basel. This Agreement has been duly executed and delivered by
Roche Nutley and Roche Basel and constitutes the valid, binding and enforceable
obligation of each of them, subject to applicable bankruptcy, reorganization,
insolvency, moratorium and other laws affecting creditors’ rights generally from
time to time in effect and to general principles of equity.
 
(b)    Neither Roche Nutley nor Roche Basel is subject to, or bound by, any
provision of:
 
(i)     any articles or certificates of incorporation or by-laws;
 
(ii)    any mortgage, deed of trust, lease, note, shareholders’ agreement, bond,
indenture, license, permit, trust, custodianship, or other instrument, agreement
or restriction, or
 
(iii)   any judgment, order, writ, injunction or decree or any court,
governmental body, administrative agency or arbitrator,
 
that would prevent, or be violated by, or under which there would be a default
as a result of, nor is the consent of any Third Party required for, the
execution, delivery and performance by Roche Nutley and Roche Basel of this
Agreement and the obligations contained herein.
 
10.3    Disclaimer of Warranties.  EXCEPT AS SET FORTH EXPRESSLY IN THIS
AGREEMENT, EACH PARTY HEREBY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY
KIND, EXPRESSED OR IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF
DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND NONINFRINGEMENT
OF THE INTELLECTUAL RIGHTS OF THIRD PARTIES. WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, BOTH PARTIES ACKNOWLEDGE AND DISCLAIM ANY WARRANTY AS TO: (I) THE
SUCCESS OF ANY DEVELOPMENT OR CLINICAL TRIAL, STUDY OR TEST COMMENCED BY UNDER
THIS AGREEMENT; OR (II) REGULATORY APPROVAL, PRODUCT INTRODUCTION, SAFETY,
USEFULNESS OR COMMERCIAL SUCCESS OF ANY LICENSED PRODUCT.
 
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



32.



--------------------------------------------------------------------------------

ARTICLE 11
 
CONFIDENTIALITY
 
11.1    Treatment of Confidential Information.  Except as otherwise provided in
this Article 11, during the term of this Agreement and for a period of five (5)
years thereafter, Roche and its Affiliates will retain in confidence and use
only for purposes of this Agreement any information, data, and materials
supplied by Kosan or on behalf of Kosan to Roche and its Affiliates under this
Agreement, and Kosan will retain in confidence and use only for purposes of this
Agreement any information, data, and materials supplied by Roche or on behalf of
Roche to Kosan under this Agreement. For purposes of this Agreement, all such
information and data which a Party is obligated to retain in confidence shall be
called “Confidential Information.”
 
11.2    Right to Disclose.  To the extent it is reasonably necessary or
appropriate to fulfill its obligations or exercise its rights under this
Agreement or any rights which survive termination or expiration hereof, Roche
and Kosan may disclose Confidential Information to their respective Affiliates,
sublicensees, consultants, outside contractors, clinical investigators or other
Third Parties provided that such entities or persons agree in writing (a) to
keep the Confidential Information confidential for five (5) years after the date
of disclosure to such entities and to the same extent as Roche and Kosan are
required to keep the Confidential Information confidential and (b) to use the
Confidential Information only for such purposes as Roche and Kosan are entitled
to use the Confidential Information. Each Party or its Affiliates or
sublicensees may disclose such Confidential Information to government or other
regulatory authorities to the extent that such disclosure (i) is reasonably
necessary to obtain patents or authorizations to conduct clinical trials with or
to market commercially the Licensed Products in a Party’s respective field
(i.e., for Roche the Field and for Kosan outside the Field), provided such Party
is otherwise entitled to engage in such activities under this Agreement; (ii) is
otherwise legally required; (iii) is in facilitation of a Party’s relationship
with its existing or prospective investors; or (iv) is permitted pursuant to
Section 16.6; provided that if a Party is legally required to make such a
disclosure under (ii), it shall first have given prompt notice to the other
Party hereto to enable it to seek any available exemptions from or limitations
on such a disclosure, or to apply for confidential treatment or a protective
order.
 
11.3    Release From Restrictions.  The foregoing obligations in respect of
disclosure and use of Confidential Information shall not apply to any part of
such Confidential Information that the non-disclosing Party, or its Affiliates
(all collectively referred to as the “Receiving Party”) can demonstrate by
contemporaneously prepared competent evidence:
 
(a)    is or becomes part of the public domain other than by acts of the
Receiving Party in contravention of this Agreement;
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



33.



--------------------------------------------------------------------------------

 
(b)    is disclosed to the Receiving Party or its Affiliates or sublicensees by
a Third Party who had the right to disclose such Confidential Information to the
Receiving Party;
 
(c)    prior to disclosure under this Agreement, was already in the possession
of the Receiving Party or its Affiliates or sublicensees, provided such
Confidential Information was not obtained, directly or indirectly, from the
other Party under this Agreement; or
 
(d)    was independently discovered or developed by the Receiving Party without
resort to such Confidential Information.
 
11.4    Confidentiality of Agreement.  Except as otherwise required by law or
the terms of this Agreement or mutually agreed upon by the Parties hereto, each
Party shall treat as confidential the terms and conditions of this Agreement,
except that Kosan and Roche may each disclose such terms and conditions and the
achievement of milestone events of this Agreement to its Affiliates and
sublicensees, current, and potential investors. Furthermore, Kosan in connection
with its status as a public company may disclose the terms to the extent
required by the federal securities laws, and provided, that Kosan shall seek
confidential treatment of key business terms contained in this Agreement,
including but not limited to the royalty rates, the research and development
reimbursement and the milestone payments; provided, however, that Kosan shall
duly consider reasonable and timely suggestions, advice and input from Roche
with respect to seeking confidential treatment of key business terms contained
in the Agreement. The Parties shall release the joint press release attached as
Appendix D on September 23, 2002. In addition, the Parties have agreed to the
publicity-related provisions that are set forth in Section 16.7.
 
11.5    Return of Confidential Information.  Upon termination of this Agreement
by either Party for any reason, the rights of each Party to retain and use the
Confidential Information of the other shall be as provided in Article 13,
provided, however, that each Party may retain a single archival copy of the
other Party’s Confidential Information solely for the purpose of determining the
extent of disclosure of Confidential Information hereunder and assuring
compliance with the surviving provisions of this Agreement.
 
ARTICLE 12
 
TRANSFERS AND ACCESS; REGULATORY
 
12.1    Transfer of Know-How.  Within thirty (30) days following the Closing
Date and to the extent it has not already done so, Kosan shall make available to
Roche at Kosan’s facilities, key personnel familiar with all material Kosan
Know-How which exists as of the Closing Date and is licensed hereunder. Kosan
shall, from time to time, make periodic transfers of new Kosan Know-How licensed
hereunder (and the documents containing such Kosan Know-How, if any) to Roche,
either at Kosan’s facilities or as presentations at a Steering Committee
meeting. Kosan shall also during the term of this
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



34.



--------------------------------------------------------------------------------

Agreement promptly transfer to Roche copies of the results and information, and
samples of resulting materials, which are related to, derived from, or that is a
product of, any Kosan activities hereunder related to the Licensed Product for
the Field, to the extent that it is requested to do so by the Steering
Committee.
 
12.2    Assignment of Regulatory Filings.  At Roche’s request, Kosan shall
transfer and assign to Roche, all Regulatory Filings owned by Kosan related to
epothilone D for use solely within the Field (the “Transferred Regulatory
Filings”), including but not limited to any draft IND documents regarding
epothilone D for use solely within the Field, and copies of all written
correspondence with Regulatory Agencies regarding epothilone D for use solely
within the Field. Kosan hereby represents that as of the Effective Date there
are no Regulatory Filings owned or controlled by Kosan regarding epothilone D
outside the Field. Kosan grants Roche the right to reference—for purposes of
Roche’s and its Affiliates’ activities with Licensed Products for the Field—any
Regulatory Filing owned or controlled by Kosan or its Affiliates during the term
of this Agreement in the Territory that regards epothilone D, but not epothilone
D solely for use outside the Field. If requested by Roche, Kosan agrees to
perform within sixty (60) days of the Closing Date all such acts, and execute
such further instruments, documents or certificates, as may be required for the
Transferred Regulatory Filings to be transferred and assigned more effectively
to Roche. Effective upon such date that Kosan transfers to Roche each
Transferred Regulatory Filing officially with the applicable Regulatory Agency,
Roche shall and hereby does undertake all regulatory responsibilities related to
such Regulatory Filing. However, both Parties agree to work together to ensure a
smooth transfer of Transferred Regulatory Filings and continuous dialog with
FDA. Roche further agrees to keep Kosan reasonably and regularly informed of
such undertakings, and to provide Kosan with access to, use of all information
contained in and a right of reference to all Regulatory Filings owned or
controlled by Roche or its Affiliates or sublicensees hereunder relating to
Compounds and Licensed Products, for Kosan’s use in the Field to the extent
provided in this Agreement (i.e. to conduct clinical trials of Licensed Products
for the purpose of developing a Licensed Product to be sold by the Roche Group
as it is permitted or required to conduct hereunder) and outside the Field for
any purpose.
 
12.3    Meetings with Regulatory Authorities.  Kosan shall be entitled, [*]to
have a Kosan representative attend any meeting between a member of the Roche
Group and any Regulatory Authority to the extent such meeting relates to a
Licensed Product and its use in the Field, unless such attendance is prohibited
by the Regulatory Authority. Further, Kosan shall make available, at its own
expense, a Kosan representative to attend any such meeting that relates to a
clinical trial of a Licensed Product for the Field conducted by Kosan hereunder.
 
12.4    Access to Key Individuals.  Each Party shall make reasonably available
at their facilities its key employees (including but not limited to key
formulation, scale-up, manufacturing, analytics and clinical development
personnel) for purposes of consulting
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



35.



--------------------------------------------------------------------------------

with the other Party regarding the formulation, manufacturing or clinical
development of the Compounds or Licensed Products, and the procuring of the
Registration of the Licensed Products.
 
12.5    Adverse Events.  Promptly after the Effective Date and in any event in
advance of the date that a clinical trial of a Licensed Product for the Field is
commenced by or on behalf of the Roche Group, the Parties shall mutually agree
to an adverse event reporting protocol that will govern information exchange
between them regarding such events. Such adverse events reporting protocol
shall, in any event, require at least such timely disclosure as is reasonably
necessary to permit both Parties to satisfy their adverse event reporting
responsibilities to Regulatory Authorities having jurisdiction.
 
12.6    Prohibited Communications and Filings with Regulatory
Authorities.  Except as legally required:
 
(a)    During the Term, Roche and its Affiliates shall not communicate or
otherwise make a Regulatory Filing with any Regulatory Agency regarding any
Licensed Product for outside the Field, and shall not seek Registration of any
Licensed Product outside the Field.
 
(b)    During the time that any country remains in the Territory, Kosan and its
Affiliates shall not communicate or otherwise make a Regulatory Filing with any
Regulatory Agency regarding any Licensed Product for the Field (except as
permitted under Section 12.3) in that country, and shall not seek Registration
of any Licensed Product for the Field in that country.
 
12.7    Product Recalls.  Roche shall advise Kosan if Roche Group determines
that an event, incident, or circumstance has occurred which may result in the
need for a recall or other removal of any Licensed Product, or a lot or lots
thereof, from the market.
 
ARTICLE 13
 
TERM AND TERMINATION
 
13.1    Term.  This Agreement shall become binding upon the Effective Date, but
shall close (and become effective, as regards all activities and obligations for
which HSR Act (as defined in Section 16.19) clearance is required) only upon the
Closing Date. This Agreement shall continue thereafter in full force and effect,
unless terminated sooner pursuant to Sections [*]until it expires upon the
expiration of Roche’s obligation to pay royalties to Kosan hereunder (such
expiration of the term of this Agreement without termination, “Expiration”). The
Parties acknowledge and agree that Roche shall have no obligation to pay Kosan
any royalties after the expiration of the applicable periods referred to in
Section 5.1 hereof for Net Sales accruing after such periods.
 
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



36.



--------------------------------------------------------------------------------

 
13.2    Bilateral Termination Rights.  Either Party may terminate this Agreement
upon (i) the bankruptcy, liquidation or dissolution of the other Party (without
further action by the Party); or (ii) the filing of any voluntary petition for
bankruptcy, dissolution, liquidation or winding-up of the affairs of the other
Party which is not dismissed within one hundred twenty (120) days after the date
on which it is filed or commenced.
 
13.3    Roche’s Right to Terminate.
 
  (a)    For Material Breach at any Time.  Roche may terminate this Agreement,
as a whole, at any time if (i) Kosan materially breaches the Agreement and (ii)
such material breach is not cured by Kosan within [*] after Roche provides Kosan
with written notice of such breach, or, if such breach cannot be cured through
commercially reasonably efforts within such [*] and Kosan has (within such time
period) submitted a plan for cure as promptly as is reasonably practicable
through the application of commercially reasonable efforts with a cure date
reasonably acceptable to Roche, after the earlier of the cure date agreed to by
Roche or the date Kosan ceases commercially reasonable efforts to cure such
breach.
 
  (b)    For Other Cause after the Trigger Date.  [*] after the Closing Date
shall be the “Trigger Date.” At any time after the Trigger Date, Roche may
terminate this Agreement, as a whole, for Cause. “Cause” as used in this Article
13 shall mean (i) termination of all clinical trials of Compounds and Licensed
Products [*], such determination to be made [*] consistent with [*] of a [*],
and (iii) the [*] to [*] any [*] in compliance with specifications mandated by a
regulatory authority.
 
  (c)    For Convenience.
 
     (i)    After the Trigger Date, Roche may terminate this Agreement for
convenience, upon [*]prior written notice, which may not be given prior to the
Trigger Date, to Kosan. Roche may terminate this Agreement pursuant to this
Section 13.3(c) either in its entirety or in any of the following areas: [*]
 
     (ii)    As regards termination for convenience in [*] such termination
shall be initially effective as of the expiration of the [*] notice period in
[*] at that time [*] and within each country (together with its territories and
possessions) [*] a [*] of the [*] after [*]
 
     (iii)    If Roche decides not to or does not pursue the development or
commercialization of a Licensed Product for the Field in at least [*] then Roche
[*] return rights to the Licensed Products in such area of the Territory to
Kosan, and permit Kosan to Commercialize Licensed Products in and for such area
of the Territory.
 
13.4    Kosan’s Right to Terminate.  Kosan may terminate this Agreement, as a
whole, at any time if (i) Roche materially breaches the Agreement and (ii) such
material breach is not cured by Roche within [*] after Kosan provides Roche with
written notice of such breach, or, if such breach cannot be cured through
commercially reasonably
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



37.



--------------------------------------------------------------------------------

efforts within such [*] and Roche has (within such time period) submitted a plan
for cure as promptly as is reasonably practicable through the application of
commercially reasonable efforts with a cure date reasonably acceptable to Kosan,
after the earlier of the cure date agreed to by Kosan or the date Roche ceases
commercially reasonable efforts to cure such breach.
 
13.5    General Effect of Expiration or Termination.  Upon Expiration or
termination of this Agreement for any reason (including without limitation
pursuant to Section 16.19), all rights and obligations of the Parties hereunder
shall cease, except as explicitly provided for below in this Article 13 or
elsewhere in this Agreement. Expiration or termination of this Agreement shall
not relieve the Parties of any obligation accruing prior to such Expiration or
termination.
 
13.6    Rights Upon Expiration or Any Termination.
 
(a)    Upon Expiration of this Agreement in any country, Roche shall continue to
have a royalty-free, perpetual right to Commercialize Licensed Products in the
Field and Territory, as the license granted Roche in Section 2.1 shall
automatically become royalty-free, non-exclusive and perpetual in the country of
Expiration, and Section 12.2 shall survive.
 
(b)    Upon Expiration or termination of this Agreement for any reason (other
than pursuant to Section 16.19), the following Sections and Articles shall
survive such expiration or termination, subject to any later termination dates
provided for therein: Sections 6.1 and 6.2 (with respect to payments having
accrued during the term of this Agreement); 6.4; 6.5; 8.4(c); and 10.3, and
Articles 1, 9 (as relates to infringement occurring during the term of this
Agreement), 11, 13, 14 and 16.
 
13.7    Rights Upon Certain Roche Terminations.
 
(a)    Upon termination by Roche pursuant to Section 13.2 or for Kosan’s uncured
material breach of this Agreement pursuant to Section 13.3(a), the following
Sections shall survive such termination in addition to the Sections and Articles
set forth to survive in Section 13.6(b): Sections 2.1; and 4.3, 4.4, 4.5 and 4.6
(with continued milestone payments); Article 5 (with continued royalty and bonus
royalty payments) and all other Sections and Articles governing the mechanics of
milestone and royalty payments hereunder. The licenses granted by Kosan to Roche
shall [*]if Roche terminates under Section 13.2 or 13.3(a).
 
(b)    If Roche terminates this Agreement for any reason, other than (i)
termination for the Parties’ failure to obtain HSR Act clearance notwithstanding
Roche’s compliance with Section 16.19, (ii) Kosan’s uncured material breach of
this Agreement pursuant to Section 13.3(a) (but only if such breach is by Kosan
causing the clinical trials of epothilone D that are ongoing as of the Effective
Date to cease being conducted prior to their completion or the Commencement of a
Phase II clinical trial of a Licensed Product and does not permit Roche to
itself assume responsibility for the continued
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



38.



--------------------------------------------------------------------------------

conduct of such ongoing trials, including by failing to provide Roche with
KOS-862 required to conduct such ongoing trials) and Kosan shall not be in
breach if Kosan stops such ongoing trials due to safety concerns or as
instructed by a Regulatory Agency, or (iii) Kosan entering or filing for
bankruptcy pursuant to Section 13.2, then Roche’s obligations pursuant to
Sections 4.1 and 4.2 shall survive such termination. Consequently, if Roche
terminates this Agreement prior to the time that it has made [*] to Kosan
pursuant to such Sections, Roche shall nevertheless remain obligated to pay a
total of such amount to Kosan pursuant to such Sections, including payments
after the effective date of termination.
 
13.8    Rights Upon Kosan Termination and Other Roche Terminations.  If Kosan
terminates this Agreement pursuant to [*] or Roche terminates this Agreement for
Cause pursuant to Section 13.3(b) or for convenience pursuant to Section
13.3(c), then:
 
(a)    Reverted Territory; Reverted Products.  The Territory, in the case of a
termination in whole, and the terminated country or countries (together with
their territories and possessions) in the case of a partial termination, shall
be deemed to be the “Reverted Territory” effective as of the effective date of
such termination. In the case of a partial termination, the Reverted Territory
shall thereafter be excluded from the Territory for all purposes under this
Agreement, but this Agreement will remain in effect in the remaining Territory.
All Licensed Products in the Reverted Territory shall, effective upon the
effective date of such termination, be deemed “Reverted Products.”
 
(b)    No Further Representations.  The Roche Group shall discontinue making any
representation regarding its status as a licensee of or distributor for Kosan in
the Reverted Territory, for all Reverted Products. The Roche Group shall cease
conducting any activities with respect to the marketing, promotion, sale or
distribution of the Reverted Products in the Reverted Territory.
 
(c)    Technology License.  Roche hereby grants to Kosan, effective upon such
termination, in the Reverted Territory, an irrevocable, royalty-free, perpetual
and non-exclusive license under [*]and [*] for Kosan to Commercialize reverted
Compounds and Reverted Products in the Reverted Territory, and to manufacture
Reverted Products anywhere in the world for such Commercialization. Such license
shall be [*] Roche shall assign (or cause to be assigned) to Kosan all
Third-Party agreements with Roche or its Affiliates containing a license under
patents or patent applications claiming or Know-How specific to or incorporated
into the development or commercialization of Reverted Products to Kosan in the
Reverted Territory, or grant (or cause to be granted) to Kosan a sublicense
thereunder of a scope equivalent to that granted to Kosan above in this Section
13.8(c). Roche shall notify Kosan in writing no later than ninety (90) days
prior to any such assignment or sublicense becoming effective (unless Kosan
agrees in writing for it to earlier become effective), as well as of any
associated financial obligations. If Kosan does not wish to assume any financial
obligations associated with such an assignment or sublicense, then Kosan shall
so
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



39.



--------------------------------------------------------------------------------

notify Roche and Roche shall not make such assignment or grant such sublicense
(or cause it to be made or granted).
 
(d)    Remaining Quantities.  Roche shall transfer to Kosan all quantities of
reverted Compounds and Reverted Products in the possession of the Roche Group,
in the case of a Territory-wide termination, or in their possession and labelled
for sale in any country of the Reverted Territory, in the case of a partial
termination.
 
(e)    No Further Sales.  Roche covenants that promptly upon such termination it
and its Affiliates and former sublicensees hereunder shall cease to sell, and
thereafter shall not sell, any Reverted Product for the Field in the Reverted
Territory prior to ten (10) years after the effective date of termination.
 
(f)    Regulatory Filings.  Roche shall assign (or cause to be assigned) to
Kosan any Regulatory Filings in the Reverted Territory of Roche and its
Affiliates with respect to any Reverted Product (or Compound contained in a
Reverted Product), and take such actions and execute such other instruments,
assignments and documents as may be necessary to effect the transfer of rights
thereunder to Kosan. Roche shall, in each sublicense that it grants hereunder,
require the sublicensee to transfer any Regulatory Filings in the Reverted
Territory with respect to any Reverted Product (or Compound contained in a
Reverted Product) in the event of a termination of this Agreement or such
sublicense, to Kosan if this Agreement remains in effect, and to Roche if only
such sublicense terminates.
 
(g)    Data Disclosure.  To the extent not already provided, Roche shall provide
Kosan with all preclinical and clinical data in the Roche Group’s possession
with respect to any Reverted Product (or Compound contained in a Reverted
Product), which Kosan shall be free to use in accordance with the license
granted it under Subsection (c) above.
 
(h)    Ongoing Trials.  If there are ongoing trials of Reverted Products and the
First Commercial Sale has not occurred, Roche shall pay Kosan the costs of
completing the clinical trials using the patients enrolled at the time of
notice.
 
(i)    Product Manufacture by Roche.  If any Reverted Product was manufactured
by Roche at the time of such termination, Roche shall continue to provide for
manufacturing of such Reverted Product for Kosan, [*]from the time of the
effective date of termination until such time (not to exceed [*] as Kosan is
able to secure an equivalent alternative commercial manufacturing source from
which quantities of Reverted Product are Registered for commercial sale in each
country of the Reverted Territory.
 
(j)    Third-Party Contracts.  If any Reverted Product was manufactured by Third
Parties for Roche, or Roche had contracts with vendors which contracts are
necessary or useful for Kosan to take over responsibility for the Reverted
Products in the Reverted Territory, Roche shall, [*] assign all of the relevant
Third-Party contracts to
 
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



40.



--------------------------------------------------------------------------------

Kosan. Each contract that Roche enters into for the manufacture of any Licensed
Product shall provide that such contract be assignable to Kosan.
 
(k)    Technical Assistance.  Promptly after the effective date of such
termination, Roche shall provide, at Kosan’s cost, technical assistance to
provide technology transfer necessary for Kosan to commence or continue to
commercially manufacture Reverted Products, and a non-exclusive, royalty-free,
perpetual license under any Know-How disclosed by Roche to Kosan in the course
of such activities to manufacture Reverted Products.
 
(l)    Trademarks.  [*] a [*] to use and trademarks, tradenames or logos used by
Roche and its Affiliates during the term of this Agreement solely with Licensed
Product (“Roche Product Marks”) in connection with the development and
commercialization of Reverted Products in the Reverted Territory (collectively
“Permitted Uses”). Promptly after the applicable termination of this Agreement,
Roche shall immediately discontinue all use of the Kosan Marks in the Reverted
Territory, and execute any documents required to assign its interest in the
Roche Product Marks, Kosan Marks, and any goodwill that Roche and its Affiliates
have acquired or developed in any of the foregoing, to Kosan in the Reverted
Territory. To the extent possible, Roche shall cause the other members of the
Roche Group to do so also. For clarity, Kosan shall under no circumstance
receive any rights under the Roche and Roche hexagon housemarks, except with
respect to selling off existing inventory in Reverted Territory.
 
(m)    Cross-Border Sales After Partial Termination.  To the extent permitted by
law, Roche shall take reasonable measures to prevent any sales of Licensed
Product originally sold by it in the Territory into the Reverted Territory. Such
measures shall include without limitation, to the extent permitted by law: (i)
refraining from selling quantities of Licensed Products to any entity Roche or
Kosan has reason to believe may cause such quantities to be resold in the
Reverted Territory, and (ii) contractually requiring each of its sublicensees
and distributors of Licensed Products to refrain from selling quantities of
Licensed Products to any entity that the sublicensee or distributor has reason
to believe may cause such quantities to be resold in the Reverted Territory. If
Kosan believes that Licensed Product originally sold by Roche in the Territory
is being sold in the Reverted Territory, senior executives of the Parties shall
meet to discuss the situation. If such resale is occurring, then the Parties
shall mutually agree an equitable mechanism to compensate Kosan for lost sales
of Reverted Products in the Reverted Territory. In addition, this Section
18.8(d) shall apply mutatis mutandis to govern what Kosan must do to guard
against sales of Reverted Product originally sold by it in the Reverted
Territory into the Territory.
 
 
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.



41.



--------------------------------------------------------------------------------

 
ARTICLE 14
 
INDEMNIFICATION
 
14.1    Indemnification by Roche.  Subject to Section 14.3 hereof, Roche hereby
agrees to defend, indemnify and hold harmless Kosan and its Affiliates and
licensors, and their directors, officers, employees and agents (“Kosan
Indemnitees”) from and against any liabilities, losses, fines, penalties,
damages, expenses (including reasonable attorney’s fees and expenses and
expenses incurred in connection with the enforcement of this provision),
actions, claims brought or threatened after the Effective Date of this Agreement
and which arise out of claims against Kosan brought by Third Parties after the
Effective Date of this Agreement, including but not limited to, any actions in
contract (including breach of warranty) tort (including negligence, strict
liability or commercial torts) which arise, result from, or relate to:
 
(i)     any breach of any of the representations or warranties of Roche
contained in Section 10.2 hereof,
 
(ii)    the negligence, recklessness or willful misconduct of the Roche Group;
and
 
(iii)  any development or Commercialization including without limitation, any
manufacture, storage, use or possession of Compound or Licensed Product by
Roche, its Affiliates, sublicensees and distributors.
 
Items (i) through (iii) are hereinafter collectively referred to as a “Kosan
Loss.” Roche shall have no obligation to indemnify Kosan, to the extent that any
Kosan Loss arises out of the negligence or willful misconduct of any Kosan
Indemnitee or Kosan’s breach of this Agreement.
 
14.2    Indemnification by Kosan.  Subject to Section 14.3 hereof, Kosan hereby
agrees to indemnify and hold harmless Roche and its Affiliates and,
sublicensees, and their directors, officers, employees and agents (“Roche
Indemnitees”) from and against any liabilities, losses, fines, penalties,
damages, expenses (including reasonable attorney’s fees and expenses and
expenses incurred in connection with the enforcement of this provision),
actions, or claims brought or threatened after the Effective Date of this
Agreement and which arise out of claims against Roche brought by Third Parties
after the Effective Date of this Agreement, including but not limited to, any
actions in contract (including breach of warranty), tort (including negligence,
strict liability or commercial torts) which arise, result from, or relate to:
 
(i)     any breach of any of the representations or warranties of Kosan
contained in Section 10.1 hereof,
 
(ii)    the negligence, recklessness or willful misconduct of Kosan, its
Affiliates or agents; and
 
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.



42.



--------------------------------------------------------------------------------

 
(iii)  any development or Commercialization by Kosan, its Affiliates or agents
including without limitation, any manufacture, storage, use or possession of
Compound, Licensed Product or Reverted Product by Kosan, its Affiliates or
agents outside the Field or inside the Field with respect to Reverted
Territories and Reverted Products.
 
Items (i) through (iii) are hereinafter collectively referred to as a “Roche
Loss.” Kosan shall have no obligation to indemnify Roche, to the extent that any
Roche Loss arises out of the negligence or willful misconduct of any Roche
Indemnitee or Roche’s breach of this Agreement.
 
14.3    Indemnification Procedures With Respect to Third Party Claims.
 
            (a)    To be eligible to seek indemnification under this Article 14
in respect to a liability, loss, fine, penalty, damage, expense, action, or
claim brought against such Indemnitee by a Third Party (such claim hereinafter
referred to as a “Third Party Claim”), a Roche Indemnitee or Kosan Indemnitee
(each, an “Indemnitee”) shall promptly give written notice thereof to the Party
from whom indemnification is sought (such Party hereinafter referred to as the
“Indemnitor”) within a reasonable period of time after the assertion of such
Third Party Claim by such Third Party; provided, however, that the failure to
provide written notice of such Third Party Claim within a reasonable period of
time shall not relieve the Indemnitor of any of its obligations hereunder,
except to the extent that the Indemnitor is prejudiced by such failure. The
Indemnitor shall have the right to assume the complete control of the defense,
compromise or settlement of any Third Party Claim (provided that no settlement
of any Third Party Claim shall include any admission of wrongdoing on the part
of an Indemnitee, without the prior written consent of such Indemnitee, which
consent shall not be unreasonably withheld), including, at its own expense,
employment of legal counsel. At any time thereafter the Indemnitor shall be
entitled to exercise, on behalf of the Indemnitee, any rights which may mitigate
the extent or amount of such Third Party Claim; provided, however, that if the
Indemnitor shall have exercised its right to assume control of such Third Party
Claim, the Indemnitee (i) may, in its sole discretion and at its own expense
(which expense shall not be subject to indemnification hereunder), employ legal
counsel to represent it (in addition to the legal counsel employed by the
Indemnitor) in any such matter, and in such event legal counsel selected by the
Indemnitee shall be required to confer and cooperate with such counsel of the
Indemnitor in such defense, compromise or settlement for the purpose of
informing and sharing information with the Indemnitor; (ii) shall, at its own
expense, make available to Indemnitor those employees, officers and directors or
Indemnitee whose assistance, testimony or presence is necessary or appropriate
to assist the Indemnitor in evaluating and in defending any such Third Party
Claim (provided, however, that any such access shall be conducted in such a
manner as not to interfere unreasonably with the operations of the businesses of
Indemnitee); and (iii) shall otherwise fully cooperate with the Indemnitor and
its legal counsel in the investigation and defense of such Third Party Claim.
 
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.



43.



--------------------------------------------------------------------------------

 
            (b)    If the Parties acting in good faith cannot agree as to the
applicability of Section 14.1 and/or 14.2 to a particular Third Party Claim,
then each Party (and its respective Indemnitees) reserves the right to conduct
its own defense of such Third Party Claim and seek indemnification from the
applicable Party upon its resolution.
 
ARTICLE 15
 
REGISTRATION OF LICENSE
 
15.1    Roche may, at its expense, register the exclusive license granted under
this Agreement in any country of, or community or association of countries in,
the Territory where Commercializing a Licensed Product in such country would be
covered by a Valid Claim. Kosan shall reasonably cooperate in such registration
at Roche’s expense. Upon request by Roche, Kosan agrees promptly to execute any
“short form” licenses developed in a form reasonably acceptable to both Roche
and Kosan and reasonably submitted to it by Roche from time to time in order to
effect the foregoing registration in such country. No such “short form” license
shall be deemed to amend or be used to interpret this Agreement. If there is any
conflict between such a license or other recordation document and this
Agreement, this Agreement shall control.
 
ARTICLE 16
 
GENERAL PROVISIONS
 
16.1    Force Majeure.  Neither Party shall be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement, other
than an obligation to make payments hereunder, when such failure or delay is
caused by or results from fire; flood; earthquake; tornado; embargo; government
regulation; prohibition or intervention; war; act of war (whether war be
declared or not); insurrection; act of terrorism; riot; civil commotion; strike;
lockout; act of God or any other cause beyond the reasonable control of the
affected Party to anticipate, prevent, avoid or mitigate (a “Force Majeure
Event”) so long as the affected Party uses commercially reasonable efforts to
overcome the effects of the Force Majeure Event; provided, however, that any
failure or delay in fulfilling a term of this Agreement shall not be considered
a result of a Force Majeure Event if it arises from a failure of Roche or Kosan
to comply with applicable laws and regulations.
 
16.2    Further Assurances.  Each Party hereto agrees to perform such acts,
execute such further instruments, documents or certificates, and provide such
cooperation in proceedings and actions as may be reasonably requested by the
other Party in order to carry out the intent and purpose of this Agreement,
including without limitation the registration or recordation of the rights
granted hereunder.
 
16.3    Severability.  Both Parties hereby expressly acknowledge and agree that
it is the intention of neither Party to violate any public policy, statutory or
common law,
 
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.



44.



--------------------------------------------------------------------------------

 
rules, regulations, treaty or decision of any government agency or executive
body thereof of any country or community or association of countries and
specifically agree that if any word, sentence, paragraph, clause or combination
thereof in this Agreement is found by a court or executive body with judicial
powers having jurisdiction over this Agreement or any of the Parties hereto in a
final unappealed order, to be in violation of any such provisions in any country
or community or association of countries, then in such event such words,
sentences, paragraphs, clauses or combination shall be inoperative in such
country or community or association of countries (or reformed, for example but
without limitation, to apply for a shorter period of time, such that their
effect is in compliance with law) and the remainder of this Agreement shall
remain binding upon the Parties hereto.
 
16.4    Notices.  Any notice required or permitted to be given hereunder shall
be in writing and shall be deemed to have been properly given if delivered in
person, or if mailed by registered or certified mail (return receipt requested)
postage prepaid, or by a nationally recognized overnight courier, or by
facsimile (and promptly confirmed by registered, certified mail, overnight
courier or fax receipt), to the addresses given below or such other addresses as
may be designated in writing by the Parties from time to time during the term of
this Agreement. Any notice sent by overnight courier or facsimile shall be
deemed received on the first business day after posted with the courier or
transmittal. Any notice sent by registered, certified mail shall be deemed
received on the fourth (4th) business day following the date of posting.
 
In the case of Kosan:
  
Kosan Biosciences, Incorporated
    
3832 Bay Center Place
    
Hayward, CA 94545
    
Attention: President
           
Telephone No.: 510-732-8400
    
Facsimile No.: 510-732-8401
      
With a required copy to:
  
Cooley Godward LLP
    
5 Palo Alto Square
    
3000 El Camino Real
    
Palo Alto, CA 94306-2155
    
Attention: Robert L. Jones, Esq.
           
Telephone No.:    650-843-5000
    
Facsimile No.:     650-849-7400
      
In the case of Roche:
  
Hoffmann-La Roche Inc.
    
340 Kingsland Street
    
Nutley, NJ 07110
    
Attention: Corporate Secretary

 
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.



45.



--------------------------------------------------------------------------------

 
With a required copy to:
  
F. Hoffmann-La Roche Ltd
    
Grenzacherstrasse 124
    
CH-4070 Basel
    
Switzerland
    
Attention: Corporate Law

 
16.5    Assignment.  This Agreement may not be assigned or otherwise transferred
by either Party without the written consent of the other Party; provided,
however, that either Party may, without such consent, assign this Agreement (i)
to a successor corporation in connection with the transfer or sale of all or
substantially all of its business to which this Agreement pertains or in the
event of the merger or consolidation with another corporation; and (ii) to an
Affiliate. Any purported assignment in violation of the preceding sentence shall
be void. Any permitted assignee shall assume all obligations of its assignor
under this Agreement.
 
16.6    Performance by Affiliates.  Each of Kosan and Roche acknowledge that
their obligations and rights under this Agreement may be performed and exercised
by Affiliates of Kosan and Roche, respectively. Obligations of the Party for
which one of its Affiliates is performing hereunder shall be deemed to extend to
such performing Affiliate. Each of Kosan and Roche guarantee performance of this
Agreement by its Affiliates. Wherever in this Agreement the Parties delegate
responsibility to Affiliates or local operating entities, the Parties agree that
such entities shall not make decisions inconsistent with this Agreement, amend
the terms of this Agreement or act contrary to its terms in any way. Further, if
a Party’s Affiliate breaches any aspect of this Agreement performance of which
has been delegated to such Affiliate or acts in any way inconsistently with the
foregoing sentence, then the other Party shall be entitled to proceed against
the Party whose Affiliate so breached, and shall not first be required to
proceed against the Affiliate that so breached.
 
16.7    Publicity.  Except for the details in the release attached as Appendix
D, and as required by law, stock exchange or regulatory authority, except to the
extent otherwise required by law, neither Party, nor any of its Affiliates,
shall originate any publicity, news release or other public announcement,
written or oral, relating to the confidential terms or conditions contained in
this Agreement without the prior written approval of the other Party and
agreement upon the nature and text of such announcement or disclosure, which
approval shall not be unreasonably withheld. The Party desiring to make any such
public announcement or other disclosure shall inform the other Party of the
proposed announcement or disclosure in reasonably sufficient time prior to
public release, and shall provide the other Party with a written copy thereof,
in order to allow such other Party to comment upon such announcement or
disclosure. Roche agrees that the timely announcement of the progression of a
Licensed Product through clinical development is required for Kosan to
communicate effectively with its shareholders and prospective investors and to
cooperate with Kosan in jointly preparing and issuing such announcements in a
timely manner including but not limited to the announcement of the initiation of
Phase II and Phase III trials, the filing with the FDA of
 
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.



46.



--------------------------------------------------------------------------------

 
an NDA, FDA approval of an NDA, and First Commercial Sale of a Licensed Product,
within five (5) business days of each such occurrence. When a Party elects to
make any such statement under this Section 16.7, it will give the other Party at
least five (5) days’ notice, unless disclosure is required by law in a shorter
period of time, to permit the other Party to review and comment on such
statement. The Parties acknowledge the importance of supporting each other’s
efforts to publicly disclose results and significant developments regarding
Licensed Products. The principles to be observed by the Parties in such public
disclosures will be: accuracy, the requirements of confidentiality for
information that would materially benefit a competitor, and the standards and
customs in the biotechnology and pharmaceutical industries for such disclosures
by companies comparable to Kosan and Roche.
 
16.8    Amendment.  The Parties hereto may amend, modify or alter any of the
provisions of this Agreement, but only by a written instrument that explicitly
refers to this Agreement and is duly executed by both Parties hereto.
 
16.9    Entire Agreement.  This Agreement contains the entire understanding of
the Parties with respect to the subject matter hereof. All express or implied
agreements and understandings, either oral or written, heretofore made with
respect to such subject matter are expressly superceded by this Agreement.
 
16.10  Waiver.  The failure of a Party to enforce at any time for any period any
of the provisions hereof shall not be construed as a waiver of such provisions
or of the rights of such Party thereafter to enforce each such provisions.
 
16.11  No Implied Licenses.  Except as expressly and specifically provided under
this Agreement, the Parties agree that neither Party is granted any implied
rights to or under any of the other Party’s current or future patents, trade
secrets, copyrights, moral rights, trade or service marks, trade dress, or any
other intellectual property rights.
 
16.12  Independent Contractors.  The Parties agree that the relationship of
Kosan and Roche established by this Agreement is that of independent licensee
and licensor. Furthermore, the Parties agree that this Agreement does not, is
not intended to, and shall not be construed to, establish a partnership or joint
venture, and nor shall this Agreement create or establish an employment, agency
or any other relationship. Except as may be specifically provided herein,
neither Party shall have any right, power or authority, nor shall they represent
themselves as having any authority to assume, create or incur any expense,
liability or obligation, express or implied, on behalf of the other Party, or
otherwise act as an agent for the other Party for any purpose.
 
16.13  No Third Party Beneficiaries.  All rights, benefits and remedies under
this Agreement are solely intended for the benefit of Kosan and Roche, and no
Third Party shall have any rights whatsoever to (i) enforce any obligation
contained in this Agreement; (ii) seek a benefit or remedy for any breach of
this Agreement; or (iii) take any other action relating to this Agreement under
any legal theory, including but not limited to, actions in contract, tort
(including but not limited to negligence, gross
 
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.



47.



--------------------------------------------------------------------------------

negligence and strict liability), or as a defense, setoff or counterclaim to any
action or claim brought or made by the Parties.
 
16.14    Limitation of Liability.  IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER PARTY FOR ANY LOSS OF PROFITS, LOSS OF BUSINESS OR INTERRUPTION OF
BUSINESS, OR FOR ANY OTHER INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR
PUNITIVE DAMAGES OF ANY KIND, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH LOSS OR DAMAGES. IN NO CASE SHALL EITHER PARTY BE LIABLE FOR
ANY REPRESENTATION OR WARRANTY MADE BY THE OTHER PARTY TO ANY THIRD PARTY.
Notwithstanding the foregoing, each Party shall be liable to the other for
special, indirect or consequential damages arising out a breach of the
non-disclosure and non-use obligations under Article 11. Nothing in this Section
16.14 is intended to limit either Party’s obligations under Article 14 in
relation to amounts paid to a Third Party.
 
16.15    Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, exclusive of its
choice-of-law rules, except that questions affecting the construction and effect
of any patent shall be determined by the laws of the country in which such
patent has been granted.
 
16.16    Headings.  The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.
 
16.17    Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same document.
 
16.18    Dispute Resolution.  The Parties recognize that disputes as to certain
matters may from time to time arise during the term of this Agreement which
relate to either Party’s rights and/or obligations hereunder. The Parties shall
seek to amicably resolve disputes arising under this Agreement in an expedient
manner by mutual cooperation and without resort to litigation. To reach amicable
resolution, the Parties agree to refer such disputes to the senior management of
each Party for them to seek joint resolution before resorting to litigation.
 
16.19    Hart Scott Rodino Filing and Fees.
 
              (a)    Roche and Kosan shall each pay their own share of the
filing fees required in connection with mandatory filings under the Hart Scott
Rodino Antitrust Improvements Act (“HSR Act”), as amended, and in connection
with filings under similar laws in the Territory. If the Closing Date has not
occurred within six (6) months after the Effective Date because the appropriate
anti-trust authority does not approve the transaction under the HSR Act or if
all applicable waiting periods, requests for information (and any extensions
thereof) under HSR Act have not expired or otherwise
 
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.



48.



--------------------------------------------------------------------------------

 
been terminated within six (6) months after the Effective Date, either Party may
terminate this Agreement, upon ten (10) days’ prior written notice to the other
Party, in which case this Agreement shall forthwith become void and there shall
be no liability or obligations on the part of Kosan or Roche or their respective
Affiliates, officers, directors or shareholders except with respect to Article
11.
 
              (b)    Each Party shall use its diligent efforts to obtain HSR Act
clearance for this Agreement. Such diligent efforts shall include but not be
limited to: filing for HSR Act clearance within ten (10) business days after the
Effective Date, and responding promptly and accurately to any government
requests or inquiries relating to the Parties’ HSR Act filing or HSR Act
clearance for this Agreement. Neither Party shall take any action inconsistent
with this Agreement (or its effect if clearance is obtained) while the Parties
are seeking HSR Act clearance for this Agreement.
 
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.



49.



--------------------------------------------------------------------------------

 
In Witness Hereof, the Parties have executed this Agreement effective as of the
Closing Date.
 
Hoffmann-La Roche Inc.
 
By:
 
/s/    Dennis E. Burns        

--------------------------------------------------------------------------------

               
Name:    Dennis E. Burns
Title:    VP, Global Head of Business Development
           

 
 
F.Hoffmann-La Roche Ltd
     
F.Hoffmann-La Roche Ltd
By:
 
/s/    B. Boizon        

--------------------------------------------------------------------------------

     
By:
 
/s/    Rudolf Schaffner        

--------------------------------------------------------------------------------

   
Name:    Bradley J. Boizon
Title:    Exec. VP Business Development,
         
Name:    Rudolf Schaffner
Title:    VP, Global Head of Licensing

 
 
Kosan Biosciences, Inc.
       
By:
 
/s/    Michael S. Ostrach        

--------------------------------------------------------------------------------

               
Name:    Michael S. Ostrach
Title:    President
           

 
 
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

 
Appendix A
 
List of Kosan Patent Rights
As of 13 May 02
Patent Rights Owned by Kosan
 

--------------------------------------------------------------------------------

[*]
 

--------------------------------------------------------------------------------

 
Patent Rights Licensed to Kosan by Stanford University
Effective Date of License – 11 March 96
 

--------------------------------------------------------------------------------

[*]
 

--------------------------------------------------------------------------------

 
Patent Rights Licensed to Kosan by Memorial Sloan-Kettering
Effective Date of License – 25 Aug 00
 

--------------------------------------------------------------------------------

[*]
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 
[*] = CERTAIN CONFIDENTIAL INFROMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.





--------------------------------------------------------------------------------

 
 
Appendix B
 
Development Plan
 
Appendix B
Development Plan
 
[*]
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------

 
Appendix C
 
Back-Up Plan
 
[*]
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------

 
Appendix D
 
Press release
 
For US Release
 
[LOGO]
 
[LOGO]

 
Media Release DRAFT:9/18/02
 
Basel, September x, 2002
 
Roche and Kosan to jointly develop and commercialise Kosan’s
epothilone D as an anti-cancer agent
 
Promising new drug candidate further strengthens Roche’s oncology franchise and
Kosan’s
competitive position in the epothilone area
 
Roche and Kosan Biosciences, Inc. (NASDAQ: KOSN) announced today that they have
signed a collaboration agreement to globally co-develop and co-commercialise
Kosan’s new generation anti-cancer drug candidate, KOS-862 (Epothilone D),
currently in Phase I clinical studies for solid tumours. Epothilones are
polyketide natural products that inhibit cancer cells by a mechanism similar to
paclitaxel, and also are effective against paclitaxel-resistant tumours. The
alliance will combine Roche’s strength in oncology development and marketing and
Kosan’s proprietary technology for the design and production of polyketides.
 
Financial Terms
Under the terms of the agreement Roche will have the worldwide exclusive right
to market and sell KOS- 862 and Kosan will co-develop and have the right to
co-promote the product in the U.S Roche will pay all future research and
development costs. Kosan will receive payments of up to 220 million US dollars,
consisting of over 30 million in initial committed payments, which includes
reimbursement of R & D expenditures and funding of a back up program, and
additional contingent payments upon achievement of clinical, regulatory and
commercial milestones, and for development activities. Kosan will receive a
royalty stream on sales subject to potential offsets and credits. In addition,
Kosan has the opportunity to further increase its equity by a buy-in at a later
stage of clinical development and by co-promotion of products resulting from the
collaboration.
 
About the Agreement
Roche and Kosan will jointly conduct clinical development of KOS-862, and Roche
will assume all related development costs. The principal focus of the
collaboration will be the clinical development and marketing of KOS-862. Roche
will also fund Kosan’s program for the
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------

identification of follow-up compounds and production improvements. Any such
product candidates would also be co-developed and co-commercialised by Roche and
Kosan for the treatment of cancer. Under the terms of the agreement, Kosan
retains rights to epothilones for use in all other therapeutic areas.
 
“This partnership with Roche should ensure that KOS–862 will be competitively
developed, and, if approved, marketed for the treatment of cancer, by a group
with the expertise and scale to promote a product with such significant
potential,” stated Daniel V. Santi, M.D., Ph.D., Chairman and Chief Executive
Officer of Kosan. “Roche has demonstrated its commitment and success in
developing and marketing novel anticancer drugs. We expect that this partnership
will generate substantial strategic and economic benefits to Kosan and will
enable the rapid and comprehensive development of KOS-862,” he added.
 
“We believe that epothilones represent a promising class of novel anti-cancer
agents that can bring significant additional benefit to patients. KOS-862 has
the potential to strengthen Roche’s already broad oncology portfolio world-wide,
thereby consolidating our leading position in this important therapeutic area”
stated William M. Burns, Head of the Pharmaceutical Division at Roche.
 
About the drug
Epothilones are polyketide natural products that inhibit cancer cells by a
mechanism similar to paclitaxel, and also are effective against
paclitaxel-resistant tumours. In 2001, Kosan initiated Phase I clinical testing
of Epothilone D in patients with advanced solid tumours.
 
Roche in Oncology
Roche is a world leader in oncology. Its franchise includes three drugs with
survival benefit: MabThera (non-Hodgkin’s lymphoma), Xeloda (colorectal cancer,
breast cancer), and Herceptin (breast cancer), It also includes NeoRecormon
(anaemia in various cancer settings), Roferon-A (leukaemia, Kaposi’s sarcoma,
malignant melanoma, renal cell carcinoma), Neupogen (neutropenia) and Kytril
(chemotherapy and radiotherapy-induced nausea). Roche Oncology has four research
sites (two in the US, Germany and Japan) and four HQ Development sites (two in
the US, UK and Switzerland).
 
About Roche
Headquartered in Basel, Switzerland, Roche is one of the world’s leading
research-oriented healthcare groups in the fields of pharmaceuticals,
diagnostics and vitamins. Roche’s innovative products and services address needs
for the prevention, diagnosis and treatment of diseases, thus enhancing
well-being and quality of life.
 
About Kosan
Kosan Biosciences Incorporated is a biotechnology company that has proprietary
gene-engineering technologies for the manipulation and production of
polyketides, a rich source of pharmaceuticals. Kosan uses its platform
technologies to develop product candidates that target large pharmaceutical
markets.
 
Web Cast
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



5.



--------------------------------------------------------------------------------

 
Kosan will host a conference call with financial analysts to discuss today’s
announcement. The conference call will be held at XXX a.m. (EST) on XXXX,
September XX, 2002, and will be web cast live on the company’s web site. To
access the live broadcast or the subsequent recording, log on to www.kosan.com.
Please connect to Kosan’s web site several minutes prior to the start of the
conference call to ensure adequate time for any software download that may be
necessary.
 
This press release contains “forward-looking” statements, including statements
related to the development and potential efficacy of KOS-862 (Epothilone D) in
the treatment of cancer and statements related to payments that may be paid to
Kosan. Any statements contained in this press release that are not statements of
historical fact may be deemed to be forward-looking statements. There are a
number of important factors that could cause the results of Kosan to differ
materially from those indicated by these forward-looking statements, including,
among others, risks detailed from time to time in the Company’s SEC reports,
including its Annual Report on Form 10-K for the year ended December 31, 2001,
its Quarterly Report on Form 10-Q for the quarter ended June 30, 2002 and other
periodic filings with the SEC. Kosan does not undertake any obligation to update
forward-looking statements.
 
The transaction is subject to review by the Federal Trade Commission under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976.
 
All trademarks used or mentioned in this release are legally protected.
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



6.



--------------------------------------------------------------------------------

 
For Non-US Release
 
[LOGO]
 
[LOGO]

 
Media Release DRAFT:9/17/02
 
Basel, September x, 2002
 
Roche and Kosan to jointly develop and commercialise Kosan’s
epothilone D as an anti-cancer agent
 
Promising new drug candidate further strengthens Roche’s oncology franchise and
Kosan’s
competitive position in the epothilone area
 
Roche and Kosan Biosciences, Inc. (NASDAQ: KOSN) announced today that they have
signed a collaboration agreement to globally co-develop and co-commercialise
Kosan’s new generation anti-cancer drug candidate, KOS-862 (Epothilone D),
currently in Phase I clinical studies for solid tumours. Epothilones are
polyketide natural products that inhibit cancer cells by a mechanism similar to
paclitaxel, and also are effective against paclitaxel-resistant tumours. The
alliance will combine Roche’s strength in oncology development and marketing and
Kosan’s proprietary technology for the design and production of polyketides.
 
Financial Terms
Under the terms of the agreement Roche will have the worldwide exclusive right
to market and sell KOS- 862 and Kosan will co-develop and have the right to
co-promote the product in the U.S Roche will pay all future research and
development costs. Kosan will receive payments of up to 220 million US dollars,
consisting of over 30 million in initial committed payments, which includes
reimbursement of R & D expenditures and funding of a back up program, and
additional contingent payments upon achievement of clinical, regulatory and
commercial milestones, and for development activities. Kosan will receive a
royalty stream on sales subject to potential offsets and credits. In addition,
Kosan has the opportunity to further increase its equity by a buy-in at a later
stage of clinical development and by co-promotion of products resulting from the
collaboration.
 
About the Agreement
Roche and Kosan will jointly conduct clinical development of KOS-862, and Roche
will assume all related development costs. The principal focus of the
collaboration will be the clinical development and marketing of KOS-862. Roche
will also fund Kosan’s program for the identification of follow-up compounds and
production improvements. Any such product candidates would also be co-developed
and co-commercialised by Roche and Kosan for the
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 



7.



--------------------------------------------------------------------------------

treatment of cancer. Under the terms of the agreement, Kosan retains rights to
epothilones for use in all other therapeutic areas.
“This partnership with Roche should ensure that KOS–862 will be competitively
developed, and, if approved, marketed for the treatment of cancer, by a group
with the expertise and scale to promote a product with such significant
potential,” stated Daniel V. Santi, M.D., Ph.D., Chairman and Chief Executive
Officer of Kosan. “Roche has demonstrated its commitment and success in
developing and marketing novel anticancer drugs. We expect that this partnership
will generate substantial strategic and economic benefits to Kosan and will
enable the rapid and comprehensive development of KOS-862,” he added.
 
“We believe that epothilones represent a promising class of novel anti-cancer
agents that can bring significant additional benefit to patients. KOS-862 has
the potential to strengthen Roche’s already broad oncology portfolio world-wide,
thereby consolidating our leading position in this important therapeutic area”
stated William M. Burns, Head of the Pharmaceutical Division at Roche.
 
About the drug
Epothilones are polyketide natural products that inhibit cancer cells by a
mechanism similar to paclitaxel, and also are effective against
paclitaxel-resistant tumours. In 2001, Kosan initiated Phase I clinical testing
of Epothilone D in patients with advanced solid tumours.
 
Roche in Oncology
Roche is a world leader in oncology. Its franchise includes three drugs with
survival benefit: MabThera (non-Hodgkin’s lymphoma), Xeloda (colorectal cancer,
breast cancer), and Herceptin (breast cancer), It also includes NeoRecormon
(anaemia in various cancer settings), Roferon-A (leukaemia, Kaposi’s sarcoma,
malignant melanoma, renal cell carcinoma), Neupogen (neutropenia) and Kytril
(chemotherapy and radiotherapy-induced nausea). Roche Oncology has four research
sites (two in the US, Germany and Japan) and four HQ Development sites (two in
the US, UK and Switzerland).
 
About Roche
Headquartered in Basel, Switzerland, Roche is one of the world’s leading
research-oriented healthcare groups in the fields of pharmaceuticals,
diagnostics and vitamins. Roche’s innovative products and services address needs
for the prevention, diagnosis and treatment of diseases, thus enhancing
well-being and quality of life.
 
About Kosan
Kosan Biosciences Incorporated is a biotechnology company that has proprietary
gene-engineering technologies for the manipulation and production of
polyketides, a rich source of pharmaceuticals. Kosan uses its platform
technologies to develop product candidates that target large pharmaceutical
markets.
 
The transaction is subject to review by the Federal Trade Commission under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976.
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



8.



--------------------------------------------------------------------------------

 
All trademarks used or mentioned in this release are legally protected.
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



9.



--------------------------------------------------------------------------------

 
Appendix E
 
Example Calculation
 
[*]
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

